Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 1 of 66 PageID #: 5128




                         THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

    BARKAN WIRELESS IP HOLDINGS,     §
    L.P.,                            §
                                     §
    v.                               §                CASE NO. 2:19-CV-336-JRG
                                     §
    SPRINT COMMUNICATIONS CO., L.P., §
    et al.                           §
                                     §

                                 CLAIM CONSTRUCTION
                                MEMORANDUM AND ORDER

        Before the Court is the Opening Claim Construction Brief (Dkt. No. 114) filed by Plaintiff

Barkan Wireless IP Holdings, L.P. (“Plaintiff” or “Barkan”). Also before the Court is the

Responsive Claim Construction Brief (Dkt. No. 129) filed by Defendants Sprint Communications

Company, L.P., Sprint Solutions, Inc., Sprint Spectrum L.P., (collectively, “Sprint”), and

CommScope Technologies LLC (“CommScope”) (all, collectively, “Defendants”) as well as

Plaintiff’s reply (Dkt. No. 131).

        The Court held a hearing on September 29, 2020. 1




1
  Prior to the claim construction hearing but subsequent to Defendants filing their Responsive
Claim Construction Brief, the Court granted an agreed motion to dismiss CommScope pursuant
to settlement. (See Dkt. No. 135, Sept. 14, 2020 Order; see also Dkt. No. 132 (agreed motion).)

                                               -1-
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 2 of 66 PageID #: 5129




                                                         Table of Contents

I. BACKGROUND....................................................................................................................... 3
II. LEGAL PRINCIPLES ........................................................................................................... 4
III. AGREED TERMS................................................................................................................. 9
IV. DISPUTED TERMS............................................................................................................ 10
   A. “add-on base station” .......................................................................................................... 10
   B. “coordination center” .......................................................................................................... 23
   C. “consideration-related policy database” .............................................................................. 29
   D. “connection regulator adapted to facilitate data flow” ....................................................... 32
   E. “a controller adapted to regulate data flow” ........................................................................ 32
   F. “tamper-free unit”/ “tamper free hardware” ........................................................................ 35
   G. “packet-based data network” / “packet based data network” / “packet-based” / “data
       network” / “data-network” .................................................................................................. 40
   H. “unique identity bound to a cryptographic key” ................................................................. 50
   I. “a gateway to a packet-based data network” ........................................................................ 53
   J. “conduct encrypted communications” ................................................................................. 55
   K. “adapted to” ........................................................................................................................ 61
V. CONCLUSION...................................................................................................................... 66




                                                                    -2-
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 3 of 66 PageID #: 5130




                                       I. BACKGROUND

       Plaintiff alleges infringement of United States Patents No. 8,014,284 (“the ’284 Patent”),

8,559,312 (“the ’312 Patent”), and 9,392,638 (“the ’638 Patent”) (collectively, “the patents-in-

suit”). (Dkt. No. 114, Exs. A–C.) Plaintiff submits that “[t]he Patents-in-Suit disclose inventions

designed to expand the reach of cellular networks through ‘add-on’ transceiver devices—‘base

stations’—that consumers install by connecting them to existing Internet Protocol (‘IP’) based

infrastructure in a home or business.” (Dkt. No. 114, at 1.)

       The ’284 Patent, titled “Cellular Network System and Method,” issued on September 6,

2011, bears a filing date of June 4, 2001, and bears an earliest priority date of August 12, 1999.

The Abstract of the ’284 Patent states:

       In a cellular network system, an add-on base station comprising: A. a first channel
       for connecting to a customer’s phone; B. a second channel for connecting to a
       network; C. circuits for connecting the customer’s phone to a destination on the
       network; and D. billing means for collecting a payment for services related to
       connecting the customer’s phone to the network. The customer’s phone may be
       connected through a wireless link. A method to establish a link between a caller
       and an addressee comprising the steps of: A. The caller sends a request to a cellular
       center requesting to connect to a specific addressee, using a message encrypted with
       the public key of the center; B. the center decrypts the message, identifies the caller
       and the addressee; C. the center composes a message for the addressee and encrypts
       it with the public key of the addressee. The message is then sent to base stations;
       D. the base station transmits the message “as is” or in a modified form; E. only the
       designated addressee will be capable to decrypt the message, and will be thus
       notified of the attempted connection.

       The ’312 Patent resulted from a continuation of the ’284 Patent, and the ’638 Patent

resulted from a continuation of the ’312 Patent. The patents-in-suit therefore share a common

specification. (Dkt. No. 114, at 1.)

       The Court previously construed disputed terms in the patents-in-suit in Barkan Wireless IP

Holdings, L.P. v. Samsung Electronics Co., Ltd., et al., No. 2:18-CV-28, Dkt. No. 105 (E.D. Tex.




                                                -3-
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 4 of 66 PageID #: 5131




Feb. 7, 2019) (Payne, J.) (“Samsung”), objections overruled, Dkt. No. 118 (E.D. Tex. Mar. 5,

2019) (Gilstrap, J.).

        Shortly before the start of the September 29, 2020 hearing, the Court provided the parties

with preliminary constructions with the aim of focusing the parties’ arguments and facilitating

discussion. Those preliminary constructions are noted below within the discussion for each term.

                                   II. LEGAL PRINCIPLES

        It is understood that “[a] claim in a patent provides the metes and bounds of the right which

the patent confers on the patentee to exclude others from making, using or selling the protected

invention.” Burke, Inc. v. Bruno Indep. Living Aids, Inc., 183 F.3d 1334, 1340 (Fed. Cir. 1999).

Claim construction is clearly an issue of law for the court to decide. Markman v. Westview

Instruments, Inc., 52 F.3d 967, 970–71 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370 (1996).

        “In some cases, however, the district court will need to look beyond the patent’s intrinsic

evidence and to consult extrinsic evidence in order to understand, for example, the background

science or the meaning of a term in the relevant art during the relevant time period.” Teva Pharm.

USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015) (citation omitted). “In cases where those

subsidiary facts are in dispute, courts will need to make subsidiary factual findings about that

extrinsic evidence. These are the ‘evidentiary underpinnings’ of claim construction that we

discussed in Markman, and this subsidiary factfinding must be reviewed for clear error on appeal.”

Id. (citing 517 U.S. 370).

        To ascertain the meaning of claims, courts look to three primary sources: the claims, the

specification, and the prosecution history. Markman, 52 F.3d at 979. The specification must

contain a written description of the invention that enables one of ordinary skill in the art to make

and use the invention. Id. A patent’s claims must be read in view of the specification, of which



                                                -4-
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 5 of 66 PageID #: 5132




they are a part. Id. For claim construction purposes, the description may act as a sort of dictionary,

which explains the invention and may define terms used in the claims. Id. “One purpose for

examining the specification is to determine if the patentee has limited the scope of the claims.”

Watts v. XL Sys., Inc., 232 F.3d 877, 882 (Fed. Cir. 2000).

        Nonetheless, it is the function of the claims, not the specification, to set forth the limits of

the patentee’s invention. Otherwise, there would be no need for claims. SRI Int’l v. Matsushita

Elec. Corp., 775 F.2d 1107, 1121 (Fed. Cir. 1985) (en banc). The patentee is free to be his own

lexicographer, but any special definition given to a word must be clearly set forth in the

specification. Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1388 (Fed. Cir. 1992).

Although the specification may indicate that certain embodiments are preferred, particular

embodiments appearing in the specification will not be read into the claims when the claim

language is broader than the embodiments. Electro Med. Sys., S.A. v. Cooper Life Sciences, Inc.,

34 F.3d 1048, 1054 (Fed. Cir. 1994).

        This Court’s claim construction analysis is substantially guided by the Federal Circuit’s

decision in Phillips v. AWH Corporation, 415 F.3d 1303 (Fed. Cir. 2005) (en banc). In Phillips,

the court set forth several guideposts that courts should follow when construing claims. In

particular, the court reiterated that “the claims of a patent define the invention to which the patentee

is entitled the right to exclude.” Id. at 1312 (quoting Innova/Pure Water, Inc. v. Safari Water

Filtration Sys., Inc., 381 F.3d 1111, 1115 (Fed. Cir. 2004)). To that end, the words used in a claim

are generally given their ordinary and customary meaning. Id. The ordinary and customary

meaning of a claim term “is the meaning that the term would have to a person of ordinary skill in

the art in question at the time of the invention, i.e., as of the effective filing date of the patent

application.” Id. at 1313. This principle of patent law flows naturally from the recognition that



                                                 -5-
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 6 of 66 PageID #: 5133




inventors are usually persons who are skilled in the field of the invention and that patents are

addressed to, and intended to be read by, others skilled in the particular art. Id.

       Despite the importance of claim terms, Phillips made clear that “the person of ordinary

skill in the art is deemed to read the claim term not only in the context of the particular claim in

which the disputed term appears, but in the context of the entire patent, including the

specification.” Id. Although the claims themselves may provide guidance as to the meaning of

particular terms, those terms are part of “a fully integrated written instrument.” Id. at 1315

(quoting Markman, 52 F.3d at 978). Thus, the Phillips court emphasized the specification as being

the primary basis for construing the claims. Id. at 1314–17. As the Supreme Court stated long

ago, “in case of doubt or ambiguity it is proper in all cases to refer back to the descriptive portions

of the specification to aid in solving the doubt or in ascertaining the true intent and meaning of the

language employed in the claims.” Bates v. Coe, 98 U.S. 31, 38 (1878). In addressing the role of

the specification, the Phillips court quoted with approval its earlier observations from Renishaw

PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998):

       Ultimately, the interpretation to be given a term can only be determined and
       confirmed with a full understanding of what the inventors actually invented and
       intended to envelop with the claim. The construction that stays true to the claim
       language and most naturally aligns with the patent’s description of the invention
       will be, in the end, the correct construction.

Phillips, 415 F.3d at 1316. Consequently, Phillips emphasized the important role the specification

plays in the claim construction process.

       The prosecution history also continues to play an important role in claim interpretation.

Like the specification, the prosecution history helps to demonstrate how the inventor and the

United States Patent and Trademark Office (“PTO”) understood the patent. Id. at 1317. Because

the file history, however, “represents an ongoing negotiation between the PTO and the applicant,”



                                                 -6-
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 7 of 66 PageID #: 5134




it may lack the clarity of the specification and thus be less useful in claim construction proceedings.

Id. Nevertheless, the prosecution history is intrinsic evidence that is relevant to the determination

of how the inventor understood the invention and whether the inventor limited the invention during

prosecution by narrowing the scope of the claims. Id.; see Microsoft Corp. v. Multi-Tech Sys.,

Inc., 357 F.3d 1340, 1350 (Fed. Cir. 2004) (noting that “a patentee’s statements during

prosecution, whether relied on by the examiner or not, are relevant to claim interpretation”).

       Phillips rejected any claim construction approach that sacrificed the intrinsic record in

favor of extrinsic evidence, such as dictionary definitions or expert testimony. The en banc court

condemned the suggestion made by Texas Digital Systems, Inc. v. Telegenix, Inc., 308 F.3d 1193

(Fed. Cir. 2002), that a court should discern the ordinary meaning of the claim terms (through

dictionaries or otherwise) before resorting to the specification for certain limited purposes.

Phillips, 415 F.3d at 1319–24. According to Phillips, reliance on dictionary definitions at the

expense of the specification had the effect of “focus[ing] the inquiry on the abstract meaning of

words rather than on the meaning of claim terms within the context of the patent.” Id. at 1321.

Phillips emphasized that the patent system is based on the proposition that the claims cover only

the invented subject matter. Id.

       Phillips does not preclude all uses of dictionaries in claim construction proceedings.

Instead, the court assigned dictionaries a role subordinate to the intrinsic record. In doing so, the

court emphasized that claim construction issues are not resolved by any magic formula. The court

did not impose any particular sequence of steps for a court to follow when it considers disputed

claim language. Id. at 1323–25. Rather, Phillips held that a court must attach the appropriate

weight to the intrinsic sources offered in support of a proposed claim construction, bearing in mind

the general rule that the claims measure the scope of the patent grant.



                                                 -7-
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 8 of 66 PageID #: 5135




       The Supreme Court of the United States has “read [35 U.S.C.] § 112, ¶ 2 to require that a

patent’s claims, viewed in light of the specification and prosecution history, inform those skilled

in the art about the scope of the invention with reasonable certainty.” Nautilus, Inc. v. Biosig

Instruments, Inc., 572 U.S. 898, 910, 134 S. Ct. 2120, 2129 (2014). “A determination of claim

indefiniteness is a legal conclusion that is drawn from the court’s performance of its duty as the

construer of patent claims.” Datamize, LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1347 (Fed.

Cir. 2005) (citations and internal quotation marks omitted), abrogated on other grounds by

Nautilus, 134 S. Ct. 2120. “Indefiniteness must be proven by clear and convincing evidence.”

Sonix Tech. Co. v. Publ’ns Int’l, Ltd., 844 F.3d 1370, 1377 (Fed. Cir. 2017).

       “[P]rior orders in related cases do not bar the Court from conducting additional

construction in order to refine earlier claim constructions.” TQP Dev., LLC v. Intuit Inc., No. 2:12-

CV-180-WCB, 2014 WL 2810016, at *6 (E.D. Tex. June 20, 2014) (Bryson, J., sitting by

designation).

       In general, however, prior claim construction proceedings involving the same patents-in-

suit are “entitled to reasoned deference under the broad principals of stare decisis and the goals

articulated by the Supreme Court in Markman, even though stare decisis may not be applicable

per se.” Maurice Mitchell Innovations, LP v. Intel Corp., No. 2:04-CV-450, 2006 WL 1751779,

at *4 (E.D. Tex. June 21, 2006) (Davis, J.); see TQP, 2014 WL 2810016, at *6 (“[P]revious claim

constructions in cases involving the same patent are entitled to substantial weight, and the Court

has determined that it will not depart from those constructions absent a strong reason for doing

so.”); see also Teva, 135 S. Ct. at 839–40 (“prior cases will sometimes be binding because of issue

preclusion and sometimes will serve as persuasive authority”) (citation omitted); Finisar Corp. v.

DirecTV Grp., Inc., 523 F.3d 1323, 1329 (Fed. Cir. 2008) (noting “the importance of uniformity



                                                -8-
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 9 of 66 PageID #: 5136




in the treatment of a given patent”) (quoting Markman v. Westview Instruments, Inc., 517 U.S.

370, 390 (1996)).

                                      III. AGREED TERMS

       In their July 21, 2020 Joint Claim Construction and Prehearing Statement (Dkt. No. 110)

and their September 15, 2020 P.R. 4-5(d) Joint Claim Construction Chart (Dkt. No. 139-1), the

parties submit the following agreements:

                      Term                                    Agreed Construction
 “gateway”                                        “a   network      device  that      facilitates
                                                  communication     between two       or more
 (’284 Patent, All Asserted Claims;               networks”
 ’312 Patent, All Asserted Claims;
 ’638 Patent, All Asserted Claims)

 “A gateway to a packet-based data network”       “A gateway” is limiting.

 (’312 Patent, Claim 1)

 “route data”                                     “send data toward a selected destination”

 (’312 Patent, Claims 14–21, 24–37, 40–54)

 “transmit recurrent updates”                     “repeatedly send updates”

 (’638 Patent, All Asserted Claims)

 “recurrently      issuing      an     operating “repeatedly issuing an operating license”
 [license/authorization]”

 (’638 Patent, All Asserted Claims)




                                               -9-
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 10 of 66 PageID #: 5137




                                      IV. DISPUTED TERMS

 A. “add-on base station”

  Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

  No construction necessary, plain and ordinary “[a/the] base station that can be added to a
  meaning; alternatively,                       public network and can accept payment for use
      “a portable base station that uses pre- of the base station”
  existing network infrastructure to provide
  additional cellular coverage”

 (Dkt. No. 110, Ex. A, at 1; Dkt. No. 114, at 2; Dkt. No. 129, at 1; Dkt. No. 139-1, at 1.) The parties

 submit that this disputed term appears in all asserted claims of the ’638 Patent. (Dkt. No. 110, Ex.

 A, at 1; Dkt. No. 139-1, at 1.)

        Shortly before the start of the September 29, 2020 hearing, the Court provided the parties

 with the following preliminary construction: “a base station that uses the pre-existing network

 infrastructure of one network to provide additional coverage for another network.”

        (1) The Parties’ Positions

        Plaintiff argues that Defendants’ proposal is “inconsistent with Defendants’ other proposed

 constructions and the prior litigation” and “[t]heir proposal fundamentally contradicts what the

 specification discloses about add-on base stations: that they are cellular devices that use pre-

 existing network infrastructure.” (Dkt. No. 114, at 2.) Plaintiff urges that “[w]hile certain claims

 in the ’638 Patent require that data be routed through (i.e., using) the ‘public Internet,’ e.g., . . .

 ’638 Patent Claim 1, nothing requires that the add-on base station itself be ‘added to’ the network.”

 (Id., at 3.) Plaintiff also argues “[t]he specification states that accepting payments is simply a

 potential embodiment of the base stations,” and “there are other embodiments disclosed in the

 specification that do not require the add-on base station to accept payment.” (Id., at 3 & 5.)

 Further, Plaintiff argues “[t]hat Defendants have agreed to a construction of ‘gateway’ without



                                                 - 10 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 11 of 66 PageID #: 5138




 their proposed ‘payment requirement’—yet urge that the base station includes such a limitation in

 the ’638 Patent only—is telling.” (Id., at 6.) “Finally,” Plaintiff argues, “Defendants’ construction

 should be rejected because it is not limited to cellular networks.” (Id. (emphasis omitted).)

         Defendants respond that “‘add-on base station’ is a coined term without a plain meaning

 outside of the context of the Asserted Patents.” (Dkt. No. 129, at 1.) Defendants argue that “the

 corollary of the allegedly ‘novel’ ‘coordination center’ that determines and disseminates a pricing

 policy, is the allegedly ‘novel’ ‘add-on base station’ claimed in the ’638 Patent that can accept

 payment for use of the base station based on the disseminated pricing.” (Id., at 2–3.) Defendants

 submit that “[t]here is no inconsistency between the parties’ treatment of the ordinary term

 ‘gateway’ according to its ordinary meaning versus treatment of the coined term ‘add-on base

 station’ according to the Federal Circuit’s instructions in construing such terms.” (Id., at 2 n.1.)

 Defendants also argue that “Barkan cites nothing to support its position that the cellular network

 operator installing and owning the base station is inconsistent with the add-on base station

 accepting payment.” (Id., at 5.) Further, Defendants argue that “Barkan’s attempt to import a

 cellular limitation to the ’638 Patent claims is inconsistent with the plain language of the claims,

 the specification, and the extrinsic evidence.” (Id.) Finally, Defendants urge that “Barkan should

 not be permitted to sit silently during the claim construction process and hide its intent to argue to

 the jury that the scope of ‘the Patents-in-Suit’ are limited to ‘expanding cellular networks, not

 WiFi networks,’ yet contemporaneously fail to identify proposed constructions limited to cellular

 for any claim terms recited in the ’312 or ’284 Patents for the Court to consider at claim

 construction.” (Id., at 7 (citations omitted).) 2



 2
  Defendants also submit additional evidence under seal that, upon review, does not significantly
 affect the Court’s analysis. (Dkt. No. 129, Ex. 3 (BARKAN-SPRINT_00142850).)

                                                     - 11 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 12 of 66 PageID #: 5139




        Plaintiff replies that “‘[a]dd-on base station’ appears in the preamble of the ’638 claims

 and does not need to be construed because it is defined by the body of the claims.” (Dkt. No. 131,

 at 1.) Plaintiff also submits that “the phrase ‘public network’ appears nowhere,” and “[t]he

 specification states that certain embodiments might accept payment through the base station, but

 it is not a requirement.” (Id., at 2.) Plaintiff argues that disclosures cited by Defendants regarding

 Internet, telephone, and cable networks “refer[] to the add-on base stations using various networks

 as backhaul to expand cellular networks (not the other networks).” (Id., at 3 (citing ’638 Patent at

 4:26–27 & 5:25–27).)

        At the September 29, 2020 hearing, Defendants reiterated their arguments that “add-on

 base station” is a coined term and that the specification emphasizes accepting payment as an

 important feature. Plaintiff urged that whereas Defendants propose to limit “add-on base station”

 to a particular embodiment, the specification discloses multiple embodiments and accepting

 payment is merely one possible feature.

        (2) Analysis

        Claim 1 of the ’638 Patent, for example, recites (emphasis added):

        1. An add-on base station comprising:
                a transceiver adapted to establish a radio-frequency link with a mobile
        device;
                a first interface, separate from said transceiver, that is adapted for
        communication over the public Internet;
                a controller adapted to:
                    determine current geographical location data for the add-on
                        base station using a global positioning system (GPS)
                        device included in the add-on base station, wherein the
                        current geographical location data includes location data
                        determined by the GPS device;
                    transmit recurrent updates regarding current operating
                        parameters to a server of a server system via the public
                        Internet, wherein the current operating parameters
                        include current geographical location data and the server
                        system is adapted to identify the base station based on a

                                                 - 12 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 13 of 66 PageID #: 5140




                       unique property stored in a tamper-free unit of the add-
                       on base station and to track the add-on base station
                       based on the identification;
                   obtain, from a server of the server system accessed via the
                       public Internet, gateway Internet Protocol (IP) address
                       for a remote gateway that includes a first interface to the
                       public Internet and a second interface communicably
                       coupled to a network of a telephone service provider;
                   route, using the gateway IP address, data from the mobile
                       device, over the public Internet, to the remote gateway;
                       and
                   wherein the add-on base station has transmission power
                       lower than transmission power of conventional base
                       stations and produces a cell smaller than macrocells of
                       conventional base stations, and wherein the server
                       system is adapted to authorize and de-authorize add on
                       base stations to route data to the remote gateway through
                       the public Internet by recurrently issuing an operating
                       license for the add-on base station.

        In Samsung, the parties did not present “add-on base station” as a disputed term, so the

 Court in Samsung did not construe this term. In the above-captioned case, Plaintiff argues that

 “add-on base station” need not be construed because other claim language sufficiently describes

 the term. (Dkt. No. 131, at 1.) The parties’ briefing, however, demonstrates that the parties have

 substantive disputes regarding the meaning of this term that should be resolved through claim

 construction.

        The parties present four primary disputes: (a) whether an “add-on base station” must

 “accept payment for use of the base station” (as proposed by Defendants); (b) whether an “add-on

 base station” must “provide additional cellular coverage” (as proposed by Plaintiff); (c) whether

 an “add-on base station” must be added to a “public network” (as proposed by Defendants); and




                                               - 13 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 14 of 66 PageID #: 5141




 (d) whether an “add-on base station” must be “portable” (as proposed by Plaintiff). Construction

 is appropriate to resolve these disputes. 3

                 (a) “accept payment for use of the base station” (proposed by Defendants)

         As to whether an add-on base station must accept payment, as a threshold matter Plaintiff

 argues that Defendants’ proposal is inconsistent with the parties’ agreed-upon construction for

 “gateway,” which appears in claims of the ’284 Patent and the ’312 Patent. (See Dkt. No. 114,

 at 5–6.) Upon review of Plaintiff’s arguments and the cited evidence, no inconsistency is apparent.

         Turning to the evidence regarding “add-on base station,” Plaintiff does not show that “add-

 on” in this context has any recognized meaning outside of the patents-in-suit. The Court therefore

 refers to the specification. See Phillips, 415 F.3d at 1316 (“The construction that stays true to the

 claim language and most naturally aligns with the patent’s description of the invention will be, in

 the end, the correct construction.”); see also Indacon, Inc. v. Facebook, Inc., 824 F.3d 1352, 1357

 (Fed. Cir. 2016) (“terms [that] have no plain or established meaning to one of ordinary skill in the

 art . . . ordinarily cannot be construed broader than the disclosure in the specification”).

         The specification refers to accepting payment as an “important” aspect of the present

 invention:




 3
  Plaintiff submits that “CommScope itself has apparently accepted in IPR that the term ‘add-on
 base station’ need not be construed.” (Dkt. No. 114, at 2 (citing id., Ex. F, IPR2020-00838,
 Petition for Inter Partes Review, at 12 & 19–23); see Dkt. No. 114, at 5 (Plaintiff argues: “Their
 position is not subtle: they are seeking a broad interpretation in the IPR for invalidity, and the
 narrowest interpretation possible in this Court to try to evade infringement. CommScope cannot
 have it both ways.”).) Even assuming for the sake of argument that Plaintiff’s characterization of
 CommScope’s position is correct, Plaintiff does not demonstrate that this gives rise to any
 estoppel, and this does not warrant setting aside the evidence and arguments demonstrating that a
 construction is appropriate in the present case.

                                                 - 14 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 15 of 66 PageID #: 5142




        Billing

        An important aspect of the present invention is the means for paying to the owner
        of the add-on base station for his/her services. This provides the incentive for
        acquiring and operating these base stations.

 ’638 Patent at 9:54–58 (emphasis added). The Modes for Carrying Out the Invention section of

 the specification likewise discloses:

        The novel system includes means to offer an incentive to people, to motivate them
        to install and operate base stations. These include means for collecting a payment
        for services rendered with the base station.

 Id. at 5:31–35 (emphasis added).

        In the Disclosure of the Invention section of the specification, however, paying a base

 station is identified as an “example”:

        Each novel base station includes means for providing an incentive to the public to
        acquire and operate them, so as to enhance the cellular network. Using an economic
        incentive (for example, payment of a base station for use of his/her device) will
        stimulate people to operate these base stations. * * *

        According to another aspect of the invention, a payment system is disclosed, that
        uses digital tokens or prepaid digital documents. Tokens may be downloaded from
        a center, and the whole process may be made transparent to the user.

 Id. at 2:50–61 (emphasis added).

        The Detailed Description section of the specification discusses an embodiment in which

 base stations can accept payment:

        Thus, the base station includes means for accepting a payment and for displaying
        to the user information relating to the payments received.

        ***

        Base stations receive payment, and can later redeem the tokens from the cellular
        center back to money, or receive new tokens for their owner instead, for the owner’s
        use in his/her communications over their cellular phone.




                                               - 15 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 16 of 66 PageID #: 5143




 Id. at 9:63–65 & 10:27–30 (emphasis added). This is consistent with Figure 2 of the ’638 Patent,

 which illustrates “Add-on Base Station” as including a “Billing Unit 55.” See id. at 11:3–6.

        This example, however, should not be imported into the term “add-on base station.” See

 Phillips, 415 F.3d at 1323. Instead, the above-reproduced disclosures—such as that the “novel

 system” can “include means for collecting a payment” (id. at 5:31–35 (emphasis added))—allow

 for payment to be accepted through some other part of the system (to whatever extent payment is

 required), rather than necessarily being accepted through the “add-on base station.” This is

 consistent with the specification disclosing multiple embodiments. See id. at 3:45 (“FIG. 3 details

 another embodiment of the base station.”); see also id. at Fig. 3 (no billing unit illustrated). This

 is also consistent with disclosure that “[a]dd-on base stations can be installed and owned by the

 cellular network operator.” Id. at 7:23–24. Further, as Plaintiff points out in its reply brief (Dkt.

 No. 131, at 2), no claim of the ’638 Patent recites payment or billing.

        As to the Court’s finding in Samsung that a “coordination center” “determines and

 disseminates a price policy” (Samsung at 24), Defendants fail to demonstrate that an “add-on base

 station” that accepts payment is a necessary “corollary” to a “coordination center” that determines

 and disseminates a price policy. (Dkt. No. 129, at 2.)

        The Court therefore rejects Defendants’ proposal that an “add-on base station” must

 “accept payment for use of the base station.”

                (b) “provide additional cellular coverage” (proposed by Plaintiff)

        As to whether an “add-on base station” must “provide additional cellular coverage” (as

 proposed by Plaintiff), the Field of the Invention and Background of the Invention sections of the

 patent refer to cellular networks:

        The invention concerns systems for creating cellular distributed networks and
        methods for controlling their installation and operation. The invention concerns in

                                                 - 16 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 17 of 66 PageID #: 5144




        particular add-on base stations that allow the creation or expansion of such
        networks.

        ***

        It is an objective of the present invention to facilitate the installation and expansion
        of distributed cellular networks, especially in highly populated urban areas.

 ’638 Patent at 1:20–24 & 1:61–63 (emphasis added).

        Yet, the specification discloses as follows when referring to “a novel base station” (’638

 Patent at 10:60):

        The basic function of the station is to connect a first channel 51 with a second
        channel 52. Either channel may be wired or wireless, using various technologies.

 Id. at 10:62–64 (emphasis added); see id. at 5:19–24 (“The above detailed structure and method

 may be used for other networks as well. These may include, among others, wireless links, satellite

 links, cable TV links, fiber-optics or a combination thereof.”). This disclosure weighs against

 Plaintiff’s argument that an add-on base station is limited to expanding the coverage of only

 cellular networks.

        The specification provides further context for understanding “add-on” as referring to

 expanding coverage of one network by interfacing with another, pre-existing network:

        It is assumed that all new base stations are connected to an Internet, since it is in
        widespread use. A user may connect to an Internet in various ways, for example
        using a telephone line, a cable TV channel, wireless links etc.

        Possible Internet links include the package delivery link and the TCP. Voice links
        usually use the former link, since in the latter there may be a delay.

        In a highly populated area, where there are many phone lines and a numerous
        population, there is a great probability that many people will buy the novel base
        stations to generate many new wireless cells.

        Thus, new base station 41 adds a new wireless cell in a location where there is
        available a link to the telephone network 23 (a phone line).




                                                 - 17 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 18 of 66 PageID #: 5145




        Base station 42 illustrates another type of network enhancement. It connects
        between an Internet 24 and the telephone net 23. This allows a remote caller (not
        shown) to place a call to a phone in the neighborhood of base station 42:
        That remote caller connects base station 42 over the Internet 24, and requires a
        connection to a phone close to that base station.

        This achieves a lower cost communication link, since it comprises an Internet link
        that is low cost, and a local phone call from base station 42. It avoids the high cost
        of long distance phone calls. This type of base station is useful in the
        implementation of the present invention.

        New base station 43 illustrates yet another type of network enhancement. It
        generates a wireless cell that is directly connected to an Internet 24.

        Thus, new base station 43 adds a new wireless cell in a location where there is
        available a link to an Internet network 24.

 ’638 Patent at 4:54–5:18 (emphasis added).

        The specification thus discloses that whereas, in some aspects, add-on base stations can

 provide additional wireless cells, add-on base stations (such as above-described “base station 42”)

 can also be used to expand a telephone network by interfacing with the Internet (thus potentially

 allowing for the use of a local call instead of a long-distance call). See id.; see also id. at Figs. 1

 & 6. This reinforces that providing additional “cellular” coverage, as proposed by Plaintiff, is not

 a limitation of the term “add-on base station.” Although some disclosures refer to base station 42

 (among others) as being “additions to,” or “to enhance,” a cellular network, 4 and although

 Figures 1 and 6 of the ’638 Patent illustrate base station 42 with an antenna, these disclosures are

 not inconsistent with the above-reproduced disclosure that base station 42 “connects between an

 Internet 24 and the telephone net 23” rather than necessarily providing additional cellular

 coverage. And, of course, “patent coverage is not necessarily limited to inventions that look like


 4
   See ’638 Patent at 4:26–27 (“The add-on base stations 41, 42 and 43 illustrate three types of
 additions to a cellular network.”); see also id. at 5:25–27 (“Thus, new base stations 41, 42 and 43
 allow to use the existing telecommunication infrastructure in developed areas, to enhance the
 cellular network.”).

                                                 - 18 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 19 of 66 PageID #: 5146




 the ones in the figures.” MBO Labs., Inc. v. Becton, Dickinson & Co., 474 F.3d 1323, 1333 (Fed.

 Cir. 2007).

        Other claim language addresses, for example, wireless capabilities of the add-on base

 station, such as the recital in above-reproduced Claim 1 of the ’638 Patent that the add-on base

 station includes “a transceiver adapted to establish a radio-frequency link with a mobile device.”

 Plaintiff’s reliance on disclosures regarding expanding cellular networks do not warrant imposing

 such a limitation on the term “add-on base station” itself. ’638 Patent at 1:20–24 (reproduced

 above), 2:14–18 (“It is an object of the present invention to provide a system and method that

 facilitate the installation of distributed cellular networks, especially in developed and highly

 populated urban areas, using a structure and method implemented with an add-on base station.”)

 & 2:25–26 (“complement a cellular network”).

        Moreover, several dependent claims explicitly recite that “the add-on base station expands

 coverage of a cellular network.” ’638 Patent, Cls. 6, 14, 24 & 34 (emphasis added). For example,

 Claim 6 of the ’638 Patent recites (emphasis added):

        6. The add-on base station of claim 1, wherein the add-on base station expands
        coverage of a cellular network and is owned and installed by an individual or entity,
        separate and distinct from the telephone service provider, with access to the public
        Internet.

        These dependent claims recite additional limitations, not just that “the add-on base station

 expands coverage of a cellular network.” The doctrine of claim differentiation is therefore of

 limited weight. See Wenger Mfg., Inc. v. Coating Mach. Sys., Inc., 239 F.3d 1225, 1233 (Fed. Cir.

 2001) (“Claim differentiation, while often argued to be controlling when it does not apply, is

 clearly applicable when there is a dispute over whether a limitation found in a dependent claim

 should be read into an independent claim, and that limitation is the only meaningful difference

 between the two claims.”) (emphasis added). Also, as Plaintiff argues in its reply brief (Dkt.

                                               - 19 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 20 of 66 PageID #: 5147




 No. 131, at 3), whereas the recital of “expands coverage” might be read as referring to expanding

 geographic coverage area, add-on base stations could be used to increase capacity within an

 existing coverage area. See ’638 Patent at 1:40–42 (“As more users are to be served in a specific

 area, the cells are made smaller, and more base stations have to be installed.”).

        Nonetheless, the explicit recital of “expands coverage of a cellular network” in certain

 dependent claims weighs at least somewhat further against limiting the term “add-on base station”

 to providing additional cellular coverage. See Phillips, 415 F.3d at 1314 (“Other claims of the

 patent in question, both asserted and unasserted, can also be valuable sources of enlightenment as

 to the meaning of a claim term.”).

        Based on all of the foregoing, the Court rejects Plaintiff’s proposal of requiring providing

 additional “cellular” coverage.

                (c) “can be added to a public network” (proposed by Defendants)

        Above-reproduced Claim 1 of the ’638 Patent, for example, recites interacting with “the

 public Internet,” but Defendants fail to support their proposal of limiting the term “add-on base

 stations” to being added to a “public” network. (See Dkt. No. 129, at 1–8.) The above-discussed

 disclosures, such as regarding “providing an incentive to the public to acquire and operate” base

 stations (’638 Patent at 2:50–61 (emphasis added)), is insufficient to limit add-on base stations to

 being added to a public network.

                (d) “portable” (proposed by Plaintiff)

        As Plaintiff emphasizes, the specification discloses that add-on base stations are preferably

 of a size similar to a cordless telephone base:

        Preferably, the size and shape of an add-on base station is similar to that of a
        cordless telephone base. This may achieve an easy to use device, whose operation
        is familiar to the user.



                                                   - 20 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 21 of 66 PageID #: 5148




 ’638 Patent at 7:30–32; see id. at 11:59–61 (“The size of the base station can be not larger than a

 regular cellular phone.”). The specification provides further context by disclosing an example in

 which add-on base stations may be installed in vehicles:

        [] The add-on base stations may be installed in various vehicles. This may achieve
        cellular coverage in areas that may otherwise not be covered. The device may
        include means to install in a vehicle, including use of an installed antenna and the
        power source in the car.

        Thus, parked cars may be used as relay stations, with a cellular phone installed in
        the car acting as an add-on base station.

 Id. at 16:5–12; see id. at 16:14–19 (“mobile base stations”). Plaintiff contrasts this with the

 disclosed problem that “[c]urrently, it is relatively expensive, time consuming and difficult to

 install cellular networks.” Id. at 1:28–29.

        The disclosures cited by Plaintiff regarding the potential size of an add-on base station,

 however, relate to specific characteristics of particular implementations, and those specific

 characteristics should not be imported into the meaning of “add-on base station.” See Phillips,

 415 F.3d at 1323 (“although the specification often describes very specific embodiments of the

 invention, we have repeatedly warned against confining the claims to those embodiments”).

 Further, Plaintiff’s proposal of “portable” would tend to confuse rather than clarify the scope of

 the claims. For example, above-reproduced Claim 1 of the ’638 Patent already draws a comparison

 with conventional base stations, reciting that “the add-on base station has transmission power

 lower than transmission power of conventional base stations and produces a cell smaller than

 macrocells of conventional base stations.”

        At the September 29, 2020 hearing, Plaintiff argued that disclosure that “[t]he location of

 base station can be made known to the cellular center 3,” such as by using GPS information,

 demonstrates that the location of an “add-on base station” is not fixed. See ’638 Patent at 13:54–



                                               - 21 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 22 of 66 PageID #: 5149




 14:4. This disclosure, however, does not demonstrate portability. Rather, as the specification

 explains, “[t]he location of each such unit is not known a priori; its very existence has to be

 announced to the network.” Id. at 2:46–47.

        Based on all of the foregoing, the Court rejects Plaintiff’s proposal of requiring “add-on

 base stations” to be “portable.”

                (e) Construction

        The Court’s construction should account for the above-discussed findings regarding the

 parties’ respective proposals. Further, Plaintiff’s proposal of referring to using “pre-existing”

 networks is consistent with the above-reproduced disclosures as well as additional disclosures:

        An existing network may include, for example, an IP network, such as the Internet,
        or Internet over cables, or a wired telephone network.

        ***

        The above description refers to communications systems as known in the art. The
        novel approach allows to expand the above network, for example with the addition
        of new base stations 41, 42 and 43.

 ’638 Patent at 4:9–11 & 4:21–25; see id. at 3:4–6 (“the object is basically accomplished by using

 the existing telecommunications infrastructure that is available in developed areas”), 5:19–21

 (“The system uses the existing infrastructure, for example cable TV, Internet connections and

 phone networks to provide additional wireless coverage.”), 5:38–40 (“[T]he new network is based

 on the existing infrastructure, for example a telephone network, a wireless network, Internet or a

 combination thereof.”) & 16:60 (“[T]he system is using existing infrastructure.”).

        The Court therefore hereby construes “add-on base station” to mean “a base station that

 uses the pre-existing network infrastructure of one network to provide additional coverage

 for another network.”




                                               - 22 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 23 of 66 PageID #: 5150




 B. “coordination center”

     Plaintiff’s Proposed Construction              Defendants’ Proposed Construction

     “center that provides information over the “center that provides information required for
     packet-based data network required for making a call, but which does not perform the
     making a call” 5                           actual call switching, and that determines and
                                                disseminates a price policy” 6

 (Dkt. No. 110, Ex. A, at 7; Dkt. No. 114, at 7–8; Dkt. No. 129, at 19; Dkt. No. 139-1, at 5.) The

 parties submitted identifications of claims in which this disputed term appears (Dkt. No. 110,

 Ex. A, at 7; Dkt. No. 139-1, at 5), but at the September 29, 2020 hearing, Defendants identified an

 error and submitted that this disputed term appears in all asserted claims of the ’284 Patent and in

 Claims 2, 4–21, and 23–55 of the ’312 Patent, and Plaintiff did not contend otherwise.

          Shortly before the start of the September 29, 2020 hearing, the Court provided the parties

 with the following preliminary construction: “center that does not participate in the actual call

 routing but that provides information required for making a call and that determines and

 disseminates a price policy.”

          (1) The Parties’ Positions

          Plaintiff argues that the Samsung construction, which included “determines and

 disseminates a price policy,” “imports a limitation relating to a different cellular center in the

 patents—the ‘consideration-related policy database’—into the ‘coordination center’ server,” and

 “[t]he patents are clear that no single server is required to perform both functions.” (Dkt. No. 114,




 5
  Plaintiff previously proposed: “center that provides information over the packet-based data
 network required for making a call, but which does not perform the actual call switching.” (Dkt.
 No. 110, Ex. A, at 7.)
 6
   Defendants previously proposed the Samsung construction: “center that provides information
 required for making a call and that determines and disseminates a price policy.” (Dkt. No. 110,
 Ex. A, at 7.)

                                                - 23 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 24 of 66 PageID #: 5151




 at 8.) In particular, Plaintiff urges that “[r]eading the ‘billing and pricing’ element of the

 consideration-related policy database into the ‘coordination center’ would conflict with the

 doctrine of claim differentiation.” (Id., at 11.)

        Defendants respond that shortly before Defendants filed their responsive claim

 construction brief, “Barkan proposed a second amendment to its infringement contentions, adding

 new infringement theories for the ‘coordination center’ limitation that directly violate this Court’s

 analysis [in Samsung], and the clear disclosures in the patent specifications, that the coordination

 center ‘does not participate in the call routing.’” (Dkt. No. 129, at 19.) Defendants also argue that

 “[t]here is no discussion of one entity that provides information necessary to make calls and a

 different entity that determines and disseminates pricing policies.” (Id., at 22.) Defendants further

 submit that Plaintiff’s statements to the European Patent Office confirm that the Samsung

 construction is correct. (Id.)

        Plaintiff replies that “Defendants cite nothing in the patents that elevates a ‘price policy’

 over the other optional features the coordination center may perform.” (Dkt. No. 131, at 4.)

 Plaintiff also argues that “[t]he specification is replete with references to ‘multiple’ centers being

 used to perform different potential functions of the coordination center.” (Id. (citing ’284 Patent

 at 6:16–17, 6:21–22 & 6:26–27).) Finally, Plaintiff argues that “[i]n Samsung, [the d]efendants

 never argued for a ‘call switching’ limitation (and the Court never imposed one) because the claims

 do not mention it.” (Dkt. No. 131, at 5.)

        At the September 29, 2020 hearing, Plaintiff reiterated its arguments against the Samsung

 finding as to “determines and disseminates a price policy.” Defendants responded that they agree

 with the Court’s preliminary construction in its entirety.




                                                 - 24 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 25 of 66 PageID #: 5152




        (2) Analysis

        In Samsung, the Court construed “coordination center” to mean “center that provides

 information required for making a call and that determines and disseminates a price policy.”

 Samsung at 18–24. Plaintiff argues that Samsung improperly imported a limitation of “determines

 and disseminates a price policy” that relates to the “consideration-related policy database,” not the

 “coordination center.” (Dkt. No. 114, at 8.) Defendants argue that, in the present case, Plaintiff’s

 infringement contentions require modifying the Samsung construction to include the disclosure,

 cited in Samsung, that a coordination center “does not participate in the actual call routing.” (See

 Dkt. No. 129, at 19–20.) Samsung reviewed disclosures in the specification, such as the following:

        A novel approach uses a cellular coordination center 3 that does not perform the
        actual call switching. Rather, the new center 3 just provides the information
        required for making a call. Center 3 (or a network of such centers) stores
        information regarding the various base stations, their location and coverage,
        availability and connections. When a user places a call, he demands information
        from center 3. Center 3 provides the required information for placing a call,
        including a base station close to the desired destination and more, as detailed below.

        After providing the information to the caller, center 3 does not participate in the
        actual call routing; rather, this is performed by the caller, using the existing network
        infrastructure.

 ’284 Patent at 6:51–64; see id. at 3:11–14 (in Summary of the Invention); see also Samsung at 22.

        Samsung also considered dependent claims that Plaintiff cited in Samsung (see Samsung

 at 20–21) and that Plaintiff re-urges in the present case. (See Dkt. No. 114, at 9–11.) Claims 1

 and 4 of the ’284 Patent, for example, recite (emphasis added):

        1. A gateway to a packet-based data network comprising:
                a transceiver adapted to establish a radio-frequency link with a mobile
        device;
                a first interface adapted to facilitate data flow between the mobile device
        and the packet-based data network; and
                a controller adapted to regulate data flow between the mobile device and
        the data network based, at least partially, on information received over the data



                                                 - 25 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 26 of 66 PageID #: 5153




        network from a coordination center, which center is connected to the data network
        through a second interface.

        ***

        4. The gateway according to claim 1, wherein said controller is further adapted to
        regulate data flow between the mobile device and the data network based, at least
        partially, on information received over the data network from a consideration
        related policy database.

        Here as in Samsung, Plaintiff’s proposed construction for “consideration-related policy

 database” refers not to determining and disseminating a price policy but rather to “storing

 information related to billing or pricing policies.” (Dkt. No. 114, at 11.) Plaintiff’s argument that

 “storing billing data is a necessary predicate to disseminating it” is unpersuasive. (Id., at 10.)

 Plaintiff therefore fails to demonstrate that “[r]eading the ‘billing and pricing’ element of the

 consideration-related policy database into the ‘coordination center’ would conflict with the

 doctrine of claim differentiation.” (Id., at 11; see id., at 9 (citing dependent Claim 4 of the ’284

 Patent).)

        Samsung also considered disclosures regarding “cellular coordination center 3” (see ’284

 Patent at 6:51; see also id. at 7:42 (“[t]he cellular center 3”) and found:

        Because “coordination center” has no established meaning in the relevant art, and
        because the patentee emphasized “price setting” and “price policy” as features of
        the “novel” coordination center, the Court’s construction of “coordination center”
        should include this feature as Defendants have proposed.

 Samsung at 23–24; see id. at 20–24. In particular, Samsung cited the following disclosure:

        [] The cellular center is responsible for the price policy. It determines and
        publishes the cost for each operation over the network. The updated information
        may be transferred over an Internet, or may be available to add-on base stations.

        The information may be dispersed between units in the network. In each
        transaction, the parties thereto will check the date of each price list. The more
        updated price list will be transferred to the other party. Thus, the new price list or
        policy will gradually expand throughout the network.



                                                 - 26 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 27 of 66 PageID #: 5154




 ’284 Patent at 7:56–64 (emphasis added); see id. at 6:16–27 (“[t]he novel centers are also

 responsible for price setting”; “disseminated as digital documents”). Reading the specification as

 a whole, this disclosure regarding “[t]he cellular center” pertains to “cellular coordination center

 3.” See id. at 6:51; see also id. at 7:27–28 & 7:42 (“[t]he cellular center 3”). The term

 “consideration-related policy database,” by contrast, appears only in the claims, not in the

 specification, and Plaintiff identifies no disclosure of any consideration-related policy “center.”

        The Court therefore rejects Plaintiff’s argument that the Samsung construction “imports a

 limitation relating to a different cellular center in the patents—the ‘consideration-related policy

 database’—into the ‘coordination center’ server.” (Dkt. No. 114, at 8.)

        Plaintiff also cites disclosure that “a plurality of centers may be used”:

        There is a need for a coordination center that issues information relating to
        completing a call as required. Alternately, a plurality of centers may be used. These
        centers only provide information prior to a call, and do not take part in the actual
        link being formed. Thus, simpler and lower cost centers are required.

 ’284 Patent at 6:7–12; see id. at 6:54–56 (“Center 3 (or a network of such centers) stores

 information regarding the various base stations, their location and coverage, availability and

 connections.”). A fair reading of this disclosure is that multiple “coordination centers” could be

 used. Plaintiff identifies no disclosure that a “coordination center” could itself be composed of

 multiple distinct centers, and it is unclear how such a composition would support Plaintiff’s

 proposed interpretation. To the extent Plaintiff argues this disclosure implies that the disclosed

 functionality of a coordination center could instead be performed by other types of “centers,”

 Plaintiff fails to adequately support such an interpretation. Plaintiff’s reliance on this disclosure

 is therefore unavailing.




                                                - 27 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 28 of 66 PageID #: 5155




         Finally, Samsung considered and rejected Plaintiff’s proposal of “over a packet-based

 network” based on the context provided by other claim language (see Samsung at 20), and Plaintiff

 does not justify departing from that finding. (See Dkt. No. 114, at 7–11.)

         Plaintiff also cites prosecution history of the ’284 Patent in which, among other

 amendments, the patentee removed the term “consideration-related policy database” from

 application claim 40 (which issued as above-reproduced Claim 1) and added a new dependent

 claim referring to “information received over the data network from a consideration-related policy

 database.”     (Dkt. No. 114, Ex. H, Dec. 16, 2010 Amendment, at 2–5 (BARKAN-

 SPRINT_0000325–28) (pp. 85–88 of 96 of Ex. H).) Plaintiff argues that “[t]he concept of the

 consideration-related policy database—regarding the use of pricing and billing policies—was then

 included only in dependent claims, suggesting that it is not part of the ‘coordination center’ claims

 that issued.” (Dkt. No. 114, at 11.) First, “because the prosecution history represents an ongoing

 negotiation between the PTO and the applicant, rather than the final product of that negotiation, it

 often lacks the clarity of the specification and thus is less useful for claim construction purposes.”

 Phillips, 415 F.3d at 1317. Plaintiff identifies no explanation in this prosecution history that would

 support Plaintiff’s interpretation, and the Court finds none. Second, Plaintiff’s argument again is

 at odds with Plaintiff’s proposal that the “consideration-related policy database” means “a database

 storing information related to billing or pricing policies.” (Dkt. No. 114, at 11 (emphasis added).)

 The prosecution history cited by Plaintiff therefore does not outweigh the above-discussed

 disclosures in the specification. 7




 7
  Here as in Samsung, the Court need not reach the issue of whether the European patent
 prosecution history cited by Defendants is applicable here. (See Dkt. No. 129, at 22; see also
 Samsung at 24 n.10.)

                                                 - 28 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 29 of 66 PageID #: 5156




         The Court therefore hereby construes “coordination center” to mean “center that does

 not participate in the actual call routing but that provides information required for making

 a call and that determines and disseminates a price policy.”

 C. “consideration-related policy database”

  Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

  “a database storing information related to [Court’s prior construction]:
  billing or pricing policies”                   “a database on the Internet that stores
                                             information related to billing or pricing
                                             policies”

 (Dkt. No. 110, Ex. A, at 10; Dkt. No. 114, at 11; Dkt. No. 129, at 23; Dkt. No. 139-1, at 5.) The

 parties submit that this disputed term appears in Claims 4, 11, and 19 of the ’284 Patent. (Dkt.

 No. 110, Ex. A, at 10; Dkt. No. 139-1, at 5.)

         Shortly before the start of the September 29, 2020 hearing, the Court provided the parties

 with the following preliminary construction: “a database on the Internet that stores information

 related to billing or pricing policies.”

         (1) The Parties’ Positions

         Plaintiff argues that the Samsung construction, which included “on the Internet,” is not

 supported by the prosecution history cited by Samsung, and “[u]nder the doctrine of claim

 differentiation, Barkan also respectfully submits that the presence of a requirement of being

 connected to the data network in ’284 Patent Claims 11 and 19—but not ’284 Patent Claim 4—

 necessitates the conclusion that the consideration-related policy database itself does not include

 that limitation.” (Dkt. No. 114, at 11–12.)

         Defendants respond that, as the Court found in Samsung: “During prosecution of the

 application that led to the ’284 Patent, in order to overcome a prior art rejection, applicant clearly

 and unmistakably stated the ‘claimed’ consideration-related policy database is ‘located on the

                                                 - 29 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 30 of 66 PageID #: 5157




 Internet.’” (Dkt. No. 129, at 23.) Defendants urge that “Barkan provides no justification for

 departing from the Court’s prior construction.” (Id., at 24.)

        Plaintiff replies that “Defendants point to nothing in the claims or specification requiring

 (or even implying) that the consideration-related policy database be on the Internet,” and “[t]he

 [prosecution history] statement here that ‘for example’ the database can be located on the Internet

 fails to meet th[e] high threshold of ‘clear and unmistakable.’” (Dkt. No. 131, at 6 (quoting

 Baxalta, Inc. v. Genentech, Inc., --- F.3d ----, 2020 WL 5048435, at *5 (Fed. Cir. Aug. 27, 2020)).)

        At the September 29, 2020 hearing, the parties submitted this disputed term for

 construction based on the briefing, without oral argument.

        (2) Analysis

        Samsung construed “consideration-related policy database” as “a database on the Internet

 that stores information related to billing or pricing policies.” See Samsung at 24–29. Plaintiff fails

 to sufficiently justify departing from the analysis and construction set forth in Samsung. (See Dkt.

 No. 114, at 11–12.) In particular, Plaintiff fails to justify setting aside Samsung’s finding of

 definitive statements in the prosecution history that the consideration-related policy database must

 be “on the Internet.” Samsung at 27–29. The subsequent Baxalta case cited in Plaintiff’s reply

 brief does not warrant setting aside the Samsung finding regarding “on the Internet” because the

 Omega Engineering case cited by Samsung sets forth the same “clear and unmistakable” standard

 for “alleged disavowing actions or statements made during prosecution” as is set forth in Baxalta.

 Compare Omega Eng’g, Inc. v. Raytek Corp., 334 F.3d 1314, 1325–26 (Fed. Cir. 2003), with

 Baxalta, --- F.3d ----, 2020 WL 5048435, at *5.

        Plaintiff also asserts the doctrine of claim differentiation as between dependent Claim 4

 (which depends from independent Claim 1) and dependent Claims 11 and 19 (which depend from



                                                 - 30 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 31 of 66 PageID #: 5158




 independent Claims 2 and 3, respectively), pointing out that the dependent claims add a limitation

 of being connected to a data network. (Dkt. No. 114, at 12.)

         First, dependent Claims 11 and 19 of the ’284 Patent recite various limitations, so the

 doctrine of claim differentiation is of limited weight. See Wenger, 239 F.3d at 1233 (“Claim

 differentiation, while often argued to be controlling when it does not apply, is clearly applicable

 when there is a dispute over whether a limitation found in a dependent claim should be read into

 an independent claim, and that limitation is the only meaningful difference between the two

 claims.”) (emphasis added).

         Second, dependent Claims 11 and 19 do not recite the Internet but rather recite an interface,

 namely that “a consideration-related policy database [is] connected to the data network through a

 third interface.”

         Third, even accepting Plaintiff’s view of claim differentiation here, “the doctrine of claim

 differentiation creates only a presumption that each claim in a patent has a different scope,” and

 “that presumption is overcome by [the patentee’s] disclaimer of subject matter in the prosecution

 history.” Fantasy Sports Props., Inc. v. Sportsline.com, Inc., 287 F.3d 1108, 1115–16 (Fed. Cir.

 2002). The Court reached this same conclusion in the Samsung case. See Barkan Wireless IP

 Holdings, L.P. v. Samsung Elecs. Co., Ltd., et al., No. 2:18-CV-28, Dkt. No. 118, at 1–2 (E.D.

 Tex. Mar. 5, 2019) (overruling objections).

         The Court therefore hereby construes “consideration-related policy database” to mean

 “a database on the Internet that stores information related to billing or pricing policies.”




                                                - 31 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 32 of 66 PageID #: 5159




 D. “connection regulator adapted to facilitate data flow”

  Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

  “controller adapted to control the rate or “a device (i) that regulates the connection
  quantity of data flowing between the mobile between the mobile device and the packet-
  device and the packet-based data network”   based data network, and (ii) which is adapted
                                              to facilitate the data flow between those
                                              devices”

 (Dkt. No. 110, Ex. A, at 13; Dkt. No. 114, at 12; Dkt. No. 129, at 8; Dkt. No. 139-1, at 2.) The

 parties submit that this disputed term appears in all asserted claims of the ’312 Patent. (Dkt.

 No. 110, Ex. A, at 13; Dkt. No. 139-1, at 2.)

        Shortly before the start of the September 29, 2020 hearing, the Court provided the parties

 with the following preliminary construction: “controller adapted to facilitate data flow.”

        During the September 29, 2020 hearing, Plaintiff alternatively proposed construing this

 term to mean “controller adapted to facilitate and regulate data flow,” and Defendants agreed to

 Plaintiff’s alternative proposal.

        The Court therefore hereby construes “connection regulator adapted to facilitate data

 flow” to mean “controller adapted to facilitate and regulate data flow.”

 E. “a controller adapted to regulate data flow”

  Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

  “a controller that controls the rate or quantity Plain and ordinary meaning
  of data flowing through the gateway”

 (Dkt. No. 110, Ex. A, at 22; Dkt. No. 114, at 15; Dkt. No. 129, at 24; Dkt. No. 139-1, at 7.) The

 parties submit that this term appears in all asserted claims of the ’284 Patent. (Dkt. No. 110, Ex. A,

 at 22; Dkt. No. 139-1, at 7.)

        Shortly before the start of the September 29, 2020 hearing, the Court provided the parties

 with the following preliminary construction: “Plain and ordinary meaning.”

                                                 - 32 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 33 of 66 PageID #: 5160




        (1) The Parties’ Positions

        Plaintiff submits that it “suggests a modification of th[e Samsung] construction to more

 precisely address the implication of ‘regulate’ in this term.” (Dkt. No. 114, at 15.) Plaintiff also

 cites the specification, the prosecution history, and extrinsic evidence to argue that “the regulation

 concerns controlling or changing the rate at which data flows between the mobile device and the

 packet-based data network.” (Id., at 16–17.)

        Defendants respond that the Court should adopt the Samsung construction, and “there is no

 basis for rewriting this claim term to require that the ‘controller’ must control the ‘rate or quantity

 of a data flow’” as proposed by Plaintiff. (Dkt. No. 129, at 24–25.)

        Plaintiff replies that “the term ‘regulate’ has a well understood meaning, which is tied to

 controlling the rate or quantity of a parameter.” (Dkt. No. 131, at 7.) Plaintiff also submits that

 “the specification provides examples of how the rate or quantity of data flow through the gateway

 may be regulated—for example, by limiting the flow of data if the mobile device or gateway is not

 authorized to access the network.” (Id.)

        At the September 29, 2020 hearing, the parties submitted this disputed term for

 construction based on the briefing, without oral argument.

        (2) Analysis

        Claim 1 of the ’284 Patent, for example, recites (emphasis added):

        1. A gateway to a packet-based data network comprising:
                a transceiver adapted to establish a radio-frequency link with a mobile
        device;
                a first interface adapted to facilitate data flow between the mobile device
        and the packet-based data network; and
                a controller adapted to regulate data flow between the mobile device and
        the data network based, at least partially, on information received over the data
        network from a coordination center, which center is connected to the data network
        through a second interface.



                                                 - 33 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 34 of 66 PageID #: 5161




        Samsung construed “a controller adapted to regulate data flow” to have its plain meaning.

 Samsung at 33–37.

        Plaintiff cites disclosure regarding “call controller 54”:

        The basic function of the station is to connect a first channel 51 with a second
        channel 52. Either channel may be wired or wireless, using various technologies.

        The channel electronic means 53 implements the actual communications to connect
        between the channels 51 and 52. A call controller 54 supervises and controls the
        operation of means 53, according to commands received from a user through the
        control inputs 541 for the base station.

 ’284 Patent at 10:56–63 (emphasis added); see id. at Fig. 2. Even this disclosure of “supervises

 and controls” (id. at 10:61), however, does not refer to controlling the “rate or quantity” of data.

        Further, Plaintiff does not show how the Samsung construction of “regulating data flow”

 as meaning “controlling a flow of data” (Samsung at 37) requires any different construction of “a

 controller adapted to regulate data flow.” (See Dkt. No. 131, at 7.)

        Finally, Plaintiff cites prosecution history in which the patentee referred to regulating data

 flow through a gateway (emphasis in original):

        Applicant respectfully argues that an adequate reading of the above excerpts clearly
        shows that the cited references neither teach nor suggest the limitations recited in
        pending independent claims 40–42, neither alone nor in cousin (even if the
        combination was proper). Namely, the limitation of regulating data flow through
        a gateway between a mobile device and a packet-based network, based on
        information received over the packet-based network from a coordination center, is
        neither taught nor suggested by any of the cited references. The Examiner admits
        in the Final Office Action that the Johnson reference makes no mention of this
        limitation (see pg. 3 line 1 of the Office Action). In reality, not only is there no
        mention or suggestion of regulating data flow to a packet based data network from
        a gateway, the Johnson reference makes no mention whatsoever of regulating data
        flow through a gateway at all. Furthermore, all of the components the Johnson
        reference teaches operate within a circuit switched network and not a packet-based
        network and are focused on bandwidth allocation and not regulation of data flow.
        In short, the Johnson reference teaches nothing regarding data flow regulation and
        gateway management or structure. Applicant respectfully submits that the only
        teaching in the Johnson reference relevant to the pending application is the
        establishment and maintenance of an RF link with a mobile user.

                                                - 34 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 35 of 66 PageID #: 5162




 (Dkt. No. 114, Ex. H, Dec. 16, 2010 Amendment, at 10 (BARKAN-SPRINT0000333) (p. 93 of 96

 of Ex. H); see id., at BARKAN-SPRINT00000297–98, BARKAN-SPRINT00000333–35.)

           The patentee made these statements, however, in the context of arguing that “the cited

 references neither teach nor suggest the limitations recited in pending independent [application]

 claims 40–42.” (Id.) Those claims, which are set forth in the cited prosecution history, contained

 language explicitly referring to gateways.       (Id., at 8 (BARKAN-SPRINT00000331).) This

 prosecution history sets forth no relevant definition of the disputed term and contains no definitive

 statements that would warrant limiting the disputed term to being “through the gateway” as

 proposed by Plaintiff. See Omega Eng’g, 334 F.3d at 1323 (“As a basic principle of claim

 interpretation, prosecution disclaimer promotes the public notice function of the intrinsic evidence

 and protects the public’s reliance on definitive statements made during prosecution.”) (emphasis

 added).

           Thus, Plaintiff does not persuasively justify departing from the Samsung construction. The

 Court accordingly hereby construes “a controller adapted to regulate data flow” to have its

 plain meaning.

 F. “tamper-free unit”/ “tamper free hardware”

     Plaintiff’s Proposed Construction               Defendants’ Proposed Construction

     “unit that prevents tampering, if someone tries [Court’s prior construction]:
     to tamper with it” 8                                “[hardware / unit] that includes means to
                                                     destroy its contents or delete information
                                                     stored therein, if someone tries to tamper with
                                                     it”




 8
   Plaintiff previously proposed: “unit that prevents or inhibits tampering, if someone tries to
 tamper with it.” (Dkt. No. 110, Ex. A, at 30.)

                                                 - 35 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 36 of 66 PageID #: 5163




 (Dkt. No. 110, Ex. A, at 30; Dkt. No. 114, at 18; Dkt. No. 129, at 26; Dkt. No. 139-1, at 8.) The

 parties submit that these disputed terms appear in Claim 13 of the ’312 Patent and Claims 1–16,

 18–19, and 28 of the ’638 Patent. (Dkt. No. 110, Ex. A, at 30; Dkt. No. 139-1, at 8.)

        Shortly before the start of the September 29, 2020 hearing, the Court provided the parties

 with the following preliminary constructions: “tamper free hardware” means “hardware that

 includes means to destroy its contents or delete information stored therein, if someone tries to

 tamper with it”; and “tamper free unit” means “unit that includes means to destroy its contents or

 delete information stored therein, if someone tries to tamper with it.”

        (1) The Parties’ Positions

        Plaintiff argues that “[b]ecause the exemplary content-destruction implementation of the

 patented inventions’ tamper-free features is (as the Court acknowledged [in Samsung]) merely

 ‘preferred,’ it cannot form the basis for construing ‘tamper free.’” (Dkt. No. 114, at 19.) “For

 example,” Plaintiff argues, “the use of encrypted digital documents within the base station is

 another potential means of making the device ‘tamper-free,’ and using encryption does not require

 deleting device contents or destroying data.” (Id., at 19–20.)

        Defendants respond that “[t]he term ‘tamper-free’ had no established meaning in the

 relevant art, so it should be construed as described in the specification,” as the Court did in

 Samsung. (Dkt. No. 129, at 26.) Defendants urge that “[t]he Court should reject Barkan’s attempt

 to relitigate arguments already decided.” (Id., at 27.)

        Plaintiff replies that Defendants’ proposal “improperly imports a permissive embodiment

 into the claim,” and “[t]he Court’s construction should be consistent with the full breadth of the

 claim language to include other disclosed embodiments, such as encryption.” (Dkt. No. 131, at 7–

 8.)



                                                - 36 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 37 of 66 PageID #: 5164




        At the September 29, 2020 hearing, Plaintiff alternatively proposed adopting a modified

 version of the Samsung construction, referring to “means to destroy its contents or delete

 information stored therein or refuse access to, if someone tries to tamper with it.”

        (2) Analysis

        Claim 1 of the ’638 Patent, for example, recites (emphasis added):

        1. An add-on base station comprising:
                a transceiver adapted to establish a radio-frequency link with a mobile
        device;
                a first interface, separate from said transceiver, that is adapted for
        communication over the public Internet;
                a controller adapted to:
                    determine current geographical location data for the add-on
                        base station using a global positioning system (GPS)
                        device included in the add-on base station, wherein the
                        current geographical location data includes location data
                        determined by the GPS device;
                    transmit recurrent updates regarding current operating
                        parameters to a server of a server system via the public
                        Internet, wherein the current operating parameters
                        include current geographical location data and the server
                        system is adapted to identify the base station based on a
                        unique property stored in a tamper-free unit of the add-
                        on base station and to track the add-on base station based
                        on the identification;
                    obtain, from a server of the server system accessed via the
                        public Internet, gateway Internet Protocol (IP) address
                        for a remote gateway that includes a first interface to the
                        public Internet and a second interface communicably
                        coupled to a network of a telephone service provider;
                    route, using the gateway IP address, data from the mobile
                        device, over the public Internet, to the remote gateway;
                        and
                    wherein the add-on base station has transmission power
                        lower than transmission power of conventional base
                        stations and produces a cell smaller than macrocells of
                        conventional base stations, and wherein the server
                        system is adapted to authorize and de-authorize add on
                        base stations to route data to the remote gateway through
                        the public Internet by recurrently issuing an operating
                        license for the add-on base station.



                                                - 37 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 38 of 66 PageID #: 5165




        Samsung construed “tamper-free unit” to mean “unit that includes means to destroy its

 contents or delete information stored therein, if someone tries to tamper with it.” Samsung at 49–

 53.

        Samsung cited disclosure that “[t]he billing unit can be a ‘black box’ inside each

 apparatus,” and “[t]his black box can be tamper-free, including means to destroy its contents or

 delete the information therein, if someone tries to tamper with it. This ensures that it can be trusted

 to work under commands given in policy documents.” ’284 Patent at 10:41–45; ’312 Patent at

 10:47–51; ’638 Patent at 10:47–51. Samsung also considered disclosure, cited again by Plaintiff

 in the above-captioned case, regarding information that is “disseminated as digital documents

 encrypted so as to prevent tampering with.” (Dkt. No. 114, at 18; Samsung at 51; ’284 Patent

 at 6:22–25.)

        Plaintiff cites various authorities that caution against limiting a claim term to a preferred

 implementation. (See Dkt. No. 114, at 19–20 (citing Wenger, 239 F.3d at 1237 (“Although the

 specification may well indicate that certain embodiments are preferred, particular embodiments

 appearing in the specification will not be read into the claims when the claim language is broader

 than such embodiments.”); iFLY Holdings LLC v. Indoor Skydiving Germany GmbH, No. 2:14-

 CV-1080-JRG-RSP, 2016 WL 1171021, at *2 (E.D. Tex. Mar. 25, 2016) (“It is improper to read

 limitations from a preferred embodiment described in the specification—even if it is the only

 embodiment—into the claims absent a clear indication in the intrinsic record that the patentee

 intended the claims to be so limited.”) (quoting EPOS Techs. Ltd. v. Pegasus Techs. Ltd., 766 F.3d

 1338, 1341 (Fed. Cir. 2014)); Continental Circuits LLC v. Intel Corp., 915 F.3d 788, 798 (Fed.

 Cir. 2019) (“While descriptions of the ‘present invention’ as a whole could limit the scope of the

 invention, use of the phrase ‘present invention’ or ‘this invention’ is not always so limiting, such



                                                 - 38 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 39 of 66 PageID #: 5166




 as where the references . . . are not uniform, or where other portions of the intrinsic evidence do

 not support applying the limitation to the entire patent”) (citations and internal quotation marks

 omitted)); see also Dkt. No. 131, at 8 (citing Trading Techs. Int’l, Inc. v. eSpeed, Inc., 595 F.3d

 1340, 1352 (Fed. Cir. 2020) (“[W]hen the specification uses a single embodiment to enable the

 claims, courts should not limit the broader claim language to that embodiment ‘unless the patentee

 has demonstrated a clear intention to limit the claim scope using words or expressions of manifest

 execution [sic, exclusion] or restriction.’”) (quoting Liebel-Flarsheim Co. v. Medrad, Inc., 358

 F.3d 898, 905 (Fed. Cir. 2004)) (citation and internal quotation marks omitted)).)

        Plaintiff argues that, by referring to “what is set forth as preferred,” Samsung improperly

 imported a limitation from a preferred embodiment. (Dkt. No. 114, at 18–19.) Samsung did indeed

 explain that, by disclosing “[t]his black box can be tamper-free,” the specification discloses

 “tamper-free” as a preferred feature. Samsung at 51. But Samsung rejected Plaintiff’s argument

 that the “means to destroy its contents or delete the information therein” is merely a preferred

 feature of “tamper-free.” Id. Samsung found that “what is set forth as preferred in this disclosure

 is the ‘tamper-free’ feature itself,” and “[t]he language relied upon by Defendants explains the

 meaning of ‘tamper-free’ in this context.” Id.

        That is, Samsung interpreted the specification as: (1) identifying “tamper-free” as a

 preferred feature; and (2) describing the meaning of this feature and thereby describing the

 meaning of the term “tamper-free.” Id. Plaintiff fails to justify departing from the Samsung

 analysis.

        The Court therefore hereby construes “tamper-free hardware” to mean “hardware that

 includes means to destroy its contents or delete information stored therein, if someone tries

 to tamper with it.” The Court also hereby construes “tamper-free unit” to mean “unit that



                                                  - 39 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 40 of 66 PageID #: 5167




 includes means to destroy its contents or delete information stored therein, if someone tries

 to tamper with it.”

 G. “packet-based data network” / “packet based data network” / “packet-based” / “data
 network” / “data-network”

  Plaintiff’s Proposed Construction                 Defendants’ Proposed Construction

  “an IP network that transfers data in the form Plain and ordinary meaning;
  of packets from a sender, across multiple
  networks, to a recipient”                      Indefinite as written in ’312 Patent claims 1, 4,
                                                 8 based on ambiguity in the antecedent basis.

 (Dkt. No. 110, Ex. A, at 32; Dkt. No. 114, at 20; Dkt. No. 129, at 11; Dkt. No. 139-1, at 2.) The

 parties submit that these disputed terms appear in Claim 2 of the ’284 Patent and Claims 1, 4, and

 8 of the ’312 Patent. (Dkt. No. 110, Ex. A, at 32; Dkt. No. 139-1, at 2.)

        Shortly before the start of the September 29, 2020 hearing, the Court provided the parties

 with the following preliminary construction: “a network that transfers packets of data from a

 sender to a recipient.”

        (1) The Parties’ Positions

        Plaintiff argues that “Barkan’s proposed construction incorporates th[e Samsung]

 construction, and further clarifies it to account for the distinction between a packet-based data

 network such as the ‘Internet’ (. . . ’284 Patent, at 3:19), to which the claimed invention relates,

 and local networks, such as Local Area Networks (‘LANs’).” (Dkt. No. 114, at 20.) Plaintiff also

 argues that “[t]he repeated reference throughout the intrinsic record to IP networks, and

 particularly the Internet (a network comprised of many networks), dictates that the claimed packet-

 based data network is an IP network,” and “the nature of such IP networks necessarily requires

 transmission across multiple networks.” (Id., at 21.) As to the claims of the ’312 Patent, Plaintiff

 argues that “the preamble recitations of a ‘packet-based data network’ are not limiting,” and “the



                                                - 40 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 41 of 66 PageID #: 5168




 presence of a hyphen is not creating a distinction between the[] terms [‘packet based data network’

 and ‘packet-based data network’].” (Id., at 23–24.)

        Defendants respond that “Barkan’s proposed construction is inconsistent with the

 embodiments of Figures 5–7 of the ’284 Patent and Figures 5 and 6 of the ’312 Patent, each

 depicting communications from a sender to a recipient across a single packet network, and not the

 multiple packet networks advocated for by Barkan now.” (Dkt. No. 129, at 11.) Defendants

 submit that, as shown in Figures 1, 6, and 7 of the ’312 Patent, “[t]he add-on base station can be

 connected to a single data network or to multiple data networks.” (Id., at 13.) As to indefiniteness,

 Defendants argue that “[a]s a result of the multiple iterations of the[] ‘data network’ terms, it is

 unclear whether claim 4 recites a system with one, two, or three distinct data networks,” and

 “Claims 1 and 8 contain similar problems.” (Id., at 11 & 14.)

        Plaintiff replies that “one of skill in the art would understand the IP Network 24 depicted

 in each of . . . figures [5–7 of the ’312 Patent] to be an internet, or network of networks.” (Dkt.

 No. 131, at 8 (citing ’312 Patent at 4:54–55).) Further, Plaintiff argues, “[t]he claims repeatedly

 invoke a ‘packet-based data network,’ and one of skill in the art would understand that these terms

 refer to the same network.” (Id., at 9.)

        At the September 29, 2020 hearing, Defendants agreed with the Court’s preliminary

 construction as to the ’284 Patent but maintained their indefiniteness arguments as to the ’312

 Patent. Plaintiff agreed with the Court’s preliminary construction insofar as it holds that each

 claim refers to the same packet-based data network throughout. Plaintiff otherwise limited its oral

 arguments to Defendants’ assertion of indefiniteness.

        (2) Analysis

        Claim 2 of the ’284 Patent recites (emphasis added):



                                                - 41 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 42 of 66 PageID #: 5169




        2. A communication system comprising:
                 a coordination center connected to a packet based data network through a
        first [i]nterface, two or more gateways functionally associated with a packet based
        data network, wherein each gateway comprises:
                 a transceiver adapted to establish a radio-frequency link with a mobile
        device;
                 a second interface adapted to facilitate data flow between the mobile device
        and the data network; and
                 a controller adapted to regulate data flow between the mobile device and
        the data network based, at least partially, on information received over the data
        network from said coordination center.

        Samsung construed “packet-based data network” to mean “a network that transfers packets

 of data from a sender to a recipient.” Samsung at 13–18. Plaintiff proposes modifying the

 Samsung construction so as to refer to an “IP network” and to refer to transferring “across multiple

 networks.” (Dkt. No. 114, at 21–23.)

        As to Plaintiff’s proposal of requiring an “IP” network, Plaintiff cites various disclosures

 regarding the “Internet,” and Plaintiff notes that, in the specification, “Internet refers to any IP

 network.” ’284 Patent at 3:61–62. For example, the specification discloses:

        A first user is given an Internet address of the other party and may connect it
        directly. This achieves a direct link from one base station to another, through IP.
        It may also be possible to connect users through the same base station.

        ***

        The packets are sent over an IP network to their destination. It is possible that some
        packets are lost during the routing, and that the packets are received in a different
        order. However, if not too many packets are lost, the voice quality remains OK. A
        buffer is usually enough to compensate for the re-ordering of packets.

        ***

        The owner of the box connects it to an IP network to expand the existing cellular
        infrastructure—now a user can connect through the new base station to an Internet,
        to establish a link with a remote user.

 ’284 Patent at 3:19–22, 4:10–15 & 4:46–49 (emphasis added); see id. at 12:47–48 (“[A]

 communication link is established between users 11 and 14 through the IP network 24.”), 14:34–

                                                - 42 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 43 of 66 PageID #: 5170




 38 (“A new base station 42 connects (bridges) between an Internet network 24 and the existing

 telephone network 23 . . . .”) & 15:34–36 (similar as to “new base station 41”). Plaintiff also cites

 a statement during prosecution of the ’284 Patent that “all the pending claims recite regulating

 access to a packet-based data network (e.g[.] the Internet).” (Dkt. No. 114, Ex. H, Mar. 1, 2010

 Response, at 6 (BARKAN-SPRINT_00000298) (emphasis omitted); see id., Dec. 16, 2010

 Amendment, at 11 (BARKAN-SPRINT_00000334) (same).)

        On balance, these disclosures and statements regarding the “Internet” and an “IP network”

 relate to specific features of particular disclosed embodiments that should not be imported into the

 terms “packet-based data network,” “packet based data network,” “packet-based,” and “data

 network.” Phillips, 415 F.3d at 1323; see Samsung at 13–18.

        Plaintiff’s arguments regarding the meaning of “packet” are unavailing. For example,

 Plaintiff argues that “one of skill in the art at the time of the Patents-in-Suit would have understood

 that a ‘packet-based data network’ operates at layer 3, the network layer, which uses packets as its

 protocol data unit.” (Dkt. No. 114, at 22 (citing id., Ex. K, IPR2018-01186, Mar. 7, 2019 Lomp

 Decl., at ¶¶ 54–56).) Plaintiff does not present a construction for “packets,” which is a word that

 itself appears in Plaintiff’s proposed construction. Further, Plaintiff does not persuasively show

 that the use of “packets” necessarily implies an “IP network.”

        As to Plaintiff’s proposal of “across multiple networks,” Figures 5 and 6 of the ’312 Patent

 each illustrate a single “IP Network 24.” Plaintiff argues that “one of skill in the art would

 understand the IP Network 24 depicted in each of those figures to be an internet, or network of

 networks.” (Dkt. No. 131, at 8). Plaintiff cites disclosure that “[i]t is assumed that all new base

 stations are connected to an Internet, since it is in widespread use.” ’312 Patent at 4:54–55. This

 disclosure does not adequately support Plaintiff’s proposal because this disclosure refers to



                                                 - 43 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 44 of 66 PageID #: 5171




 particular disclosed embodiments rather than the invention as a whole or the “packet-based data

 network” terms in general. See id.; see also id. at 3:53–55 (“[a] preferred embodiment”).

        Plaintiff cites expert opinions regarding the Open Systems Interconnection (“OSI”) model

 for communications and that “[u]nlike ‘local’ networks, packet-based networks are specifically

 designed to be able to transmit data across multiple networks.” (Dkt. No. 114, Ex. K, IPR2018-

 01186, Mar. 7, 2019 Lomp Decl., at ¶ 47; see id. at ¶¶ 43–48; see also id., Ex. O, Computer

 Networks 37–39 (4th ed.) (IPR2018-01186, Ex. 2036).)

        On its face, however, Plaintiff’s proposal of a “network,” singular, that transfers data

 “across multiple networks,” plural, is confusing and potentially inconsistent.

        Further, the expert opinion cited by Plaintiff related to distinguishing particular art in an

 IPR proceeding. There, Plaintiff’s expert opined: “In light of these many differences between a

 layer 2 network (e.g., Farris’s Ethernet LAN) and a layer 3 network (a packet-based layer), a

 POSITA [(person of ordinary skill in the art)] would not understand Farris’s LAN 70 to satisfy or

 anticipate the claimed ‘packet-based data network.’” 9 (Dkt. No. 114, Ex. K, IPR2018-01186, Mar.

 7, 2019 Lomp Decl., at ¶ 65.) Plaintiff has not identified any statement in this expert declaration

 that justifies limiting “packet-based” to IP or to communications across multiple networks. (See

 id., at ¶¶ 42–65; see also Dkt. No. 114, at 21–23.) Additional extrinsic evidence cited by Plaintiff

 is likewise unpersuasive. (See id., Ex. R, The IEEE Standard Dictionary of Electrical and

 Electronics Terms 741 (6th ed. 1996); see also id., Ex. S, TCP/IP Illustrated 1–19 (vol. 1, 1994)

 (“The network layer . . . handles the movement of packets around the network. Routing of packets,

 for example, takes place here.”).)


 9
  The excerpts of this expert declaration submitted by Plaintiff do not include an identification of
 “Farris,” but the excerpts demonstrate that “Farris” referred to a reference cited by the IPR
 petitioner.

                                                - 44 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 45 of 66 PageID #: 5172




        The Court therefore rejects Plaintiff’s proposal of requiring “multiple networks.”

        Defendants argue indefiniteness as to these terms in Claims 1, 4, and 8 of the ’312 Patent,

 which recite (emphasis added):

        1. A gateway to a packet-based data network comprising:
                a transceiver adapted to establish a radio frequency link with a mobile
        device;
                a connector to a packet based data network; and
                a connection regulator adapted to facilitate data flow between the mobile
        device and the packet-based data network;
                wherein said gateway is adapted to determine a physical location of said
        gateway.

        ***

        4. A system for providing wireless access to a packet based data network
        comprising:
                a gateway to a packet-based data network comprising:
                    a transceiver adapted to establish a radio frequency link with
                         a mobile device;
                    a connector to a packet based data network;
                    a connection regulator adapted to facilitate data flow
                         between the mobile device and the packet-based, data
                         network; and
                    a coordination center adapted to communicate with said
                         gateway via the packet based data network;
                wherein, said gateway is adapted to send to said coordination center
        physical location related information and said coordination center is adapted to
        track the physical location of said gateway.

        ***

        8. A system for providing wireless access to a packet based data network
        comprising:
               a gateway to a packet-based data network comprising:
                   a transceiver adapted to establish a radio frequency link with
                        a mobile device;
                   a connector to a packet based data network; and
                   a connection regulator adapted to facilitate data flow
                        between the mobile device and the packet-based data
                        network;
               wherein said gateway is associated, with a unique identity bound, to a
        cryptographic key; and



                                               - 45 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 46 of 66 PageID #: 5173




               a coordination center adapted to communicate with said gateway via the
        packet based data network.

        As a threshold matter, the parties dispute whether the preambles of these claims are

 limiting.

        In general, a preamble limits the invention if it recites essential structure or steps,
        or if it is “necessary to give life, meaning, and vitality” to the claim. Pitney Bowes[,
        Inc. v. Hewlett-Packard Co.], 182 F.3d [1298,] 1305 [(Fed. Cir. 1999)].
        Conversely, a preamble is not limiting “where a patentee defines a structurally
        complete invention in the claim body and uses the preamble only to state a purpose
        or intended use for the invention.” Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d
        1550, 1553 (Fed. Cir. 1997).

 Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 808 (Fed. Cir. 2002); see, e.g.,

 Eaton Corp. v. Rockwell Int’l Corp., 323 F.3d 1332, 1339 (Fed. Cir. 2003) (“When limitations in

 the body of the claim rely upon and derive antecedent basis from the preamble, then the preamble

 may act as a necessary component of the claimed invention.”); C.W. Zumbiel Co. v. Kappos, 702

 F.3d 1371, 1385 (Fed. Cir. 2012) (finding preambles limiting because “‘containers’ as recited in

 the claim body depend on ‘a plurality of containers’ in the preamble as an antecedent basis”).

        Also, “the purpose or intended use of the invention . . . is of no significance to claim

 construction . . . .” See Pitney Bowes, 182 F.3d at 1305. This principle has sometimes been

 characterized as “the presumption against reading a statement of purpose in the preamble as a

 claim limitation.” Marrin v. Griffin, 599 F.3d 1290, 1294–95 (Fed. Cir. 2010); see Allen Eng’g

 Corp. v. Bartell Indus., 299 F.3d 1336, 1346 (Fed. Cir. 2002) (“Generally, the preamble does not

 limit the claims.”); see also Acceleration Bay, LLC v. Activision Blizzard Inc., 908 F.3d 765, 769–

 71 (Fed. Cir. 2018) (in preamble reciting “[a] computer network for providing an information

 delivery service for a plurality of participants,” finding “information delivery service” to be non-

 limiting because it “merely describe[s] intended uses for what is otherwise a structurally complete

 invention”).

                                                 - 46 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 47 of 66 PageID #: 5174




        As to Claim 1 of the ’312 Patent, “a gateway” in the preamble provides antecedent basis

 for “said gateway” in the body of the claim and is therefore a limitation. Eaton, 323 F.3d at 1339

 (quoted above).

        In some cases, “that [a] phrase in the preamble . . . provides a necessary structure for [the]

 claim . . . does not necessarily convert the entire preamble into a limitation, particularly one that

 only states the intended use of the invention.” TomTom Inc. v. Adolph, 790 F.3d 1315, 1323 (Fed.

 Cir. 2015); see also id. (“It was therefore error for the district court to use an antecedent basis

 rationale to justify converting this independent part of the preamble into a new claim limitation.”);

 Georgetown Rail Equip. Co. v. Holland L.P., 867 F.3d 1229, 1234, 1236–38 (Fed. Cir. 2017)

 (preamble language “system for inspecting a railroad track bed, including the railroad track, to be

 mounted on a vehicle for movement along the railroad track” not limiting as to “to be mounted on

 a vehicle for movement along the railroad track,” even though “railroad track bed” provided

 antecedent basis for limitations in body of claim).

        Here, however, “said gateway” in the body of Claim 1 is “defined in greater detail in the

 preamble” as a “gateway to a packet-based data network.”              Proveris Scientific Corp. v.

 Innovasystems, Inc., 739 F.3d 1367, 1373 (Fed. Cir. 2014) (“The phrase ‘the image data’ clearly

 derives antecedent basis from the ‘image data’ that is defined in greater detail in the preamble as

 being ‘representative of at least one sequential set of images of a spray plume.’”).

        As to Claims 4 and 8 of the ’312 Patent, the preambles do not provide antecedent basis for

 any limitation recited in the body of each claim, and Defendants do not otherwise demonstrate that

 the preambles are limiting.

        Having resolved the threshold dispute regarding whether the preambles are limiting, the

 Court turns to Defendants’ indefiniteness argument. For example, as to Claim 4, Defendants



                                                - 47 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 48 of 66 PageID #: 5175




 submit that the claim recites three different versions of the “data network” term: “packet based

 data network,” “packet-based data network” (with a hyphen), and “packet-based, data network”

 (with a hyphen and a comma),” and “[a]s a result . . . it is unclear whether claim 4 recites a system

 with one, two, or three distinct data networks.” (Dkt. No. 129, at 12.) Defendants present similar

 arguments as to Claims 1 and 8.

        Claim 8 of the ’312 Patent is representative and recites:

        8. A system for providing wireless access to a packet based data network
        comprising:
               a gateway to a packet-based data network comprising:
                   a transceiver adapted to establish a radio frequency link with
                        a mobile device;
                   a connector to a packet based data network; and
                   a connection regulator adapted to facilitate data flow
                        between the mobile device and the packet-based data
                        network;
               wherein said gateway is associated, with a unique identity bound, to a
        cryptographic key; and
               a coordination center adapted to communicate with said gateway via the
        packet based data network.

        Because the claims recite “a gateway to a packet-based data network comprising” and then

 recite “a connector to a packet based data network” as part of the gateway, a natural reading of

 each claim as a whole is that the “connector to a packet based data network” refers to the same

 “packet-based data network” recited earlier in the claim. See Phillips, 415 F.3d at 1314 (“the

 context in which a term is used in the asserted claim can be highly instructive”).

        Defendants fail to persuasively demonstrate that the presence or absence of a hyphen gives

 rise to any lack of reasonable certainty as to the antecedent basis. Similarly, the presence of a

 comma after “packet-based” in one instance in Claim 4 does not give rise to any lack of reasonable

 certainty regarding antecedent basis. Alternatively, even if the antecedent basis for any of these

 terms were deemed to be less than explicit, the antecedent basis is implicit. See Energizer Holdings



                                                - 48 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 49 of 66 PageID #: 5176




 Inc. v. Int’l Trade Comm’n, 435 F.3d 1366, 1371 (Fed. Cir. 2006) (holding that “an anode gel

 comprised of zinc as the active anode component” provided implicit antecedent basis for “said

 zinc anode”). The disclosures cited by Defendants do not compel otherwise. See ’312 Patent at

 2:33–35 (“A distributed network may incorporate the novel base stations within a conglomerate

 of cellular nets, wired telephone networks and an Internet.”), 4:11–14, 8:21–23 (referring to

 “packets of voice”) & Figs. 1, 6, & 7; see also id. at 4:36–38, 11:47–51 (“connecting the RF

 channel to the phone line connection 64 and the IP connection 65”) & Fig. 3.

        Even assuming for the sake of argument that the specification discloses a gateway that

 connects to multiple packet-based data networks, as Defendants argue, any such evidence does not

 warrant departing from a natural reading of the claim limitations as referring to the same packet-

 based data network throughout each claim. The contrary opinions of Defendants’ expert are

 unpersuasive. (Dkt. No. 129, Ex. 11, July 21, 2020 Stark Decl., at ¶¶ 39–69.) At the September

 29, 2020 hearing, Defendants noted that Plaintiff did not depose Defendants’ expert and that

 Plaintiff has not submitted any expert to rebut the opinions of Defendants’ expert, but the plain

 language of the claims is sufficiently clear as discussed above. See Phillips, 415 F.3d at 1318 (“a

 court should discount any expert testimony that is clearly at odds with the claim construction

 mandated by the claims themselves, the written description, and the prosecution history, in other

 words, with the written record of the patent”) (citation and internal quotation marks omitted).

        The Court therefore rejects Defendants’ indefiniteness arguments as to Claims 1, 4, and 8

 of the ’312 Patent. Based on all of the foregoing, the Court hereby construes “packet-based data




                                               - 49 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 50 of 66 PageID #: 5177




 network” and “packet based data network” to mean “a network that transfers packets of data

 from a sender to a recipient.” 10

 H. “unique identity bound to a cryptographic key”

  Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

  “unique identity and a cryptographic key [Court’s prior construction]:
  associated with one another”                 “unique identity and a cryptographic key
                                           associated with one another in a certificate”

 (Dkt. No. 110, Ex. A, at 38; Dkt. No. 114, at 25; Dkt. No. 129, at 27; Dkt. No. 139-1, at 9.) The

 parties submit that this disputed term appears in Claims 8–13 and 39–52 of the ’312 Patent. (Dkt.

 No. 110, Ex. A, at 38; Dkt. No. 139-1, at 9.)

        Shortly before the start of the September 29, 2020 hearing, the Court provided the parties

 with the following preliminary construction: “unique identity and a cryptographic key associated

 with one another in a certificate.”

        (1) The Parties’ Positions

        Plaintiff argues that “[t]he Court should revise its construction of this term from the

 Samsung litigation to delete the requirement of ‘in a certificate,’” which “was erroneous for

 importing a limitation from an embodiment of the invention described in the specification.” (Dkt.

 No. 114, at 25.)

        Defendants respond that “[t]he Court’s prior construction is correct, Barkan did not object

 to the Court’s prior construction under Rule 72 in the Samsung case, and Barkan does not provide

 a strong reason for departure.” (Dkt. No. 129, at 28.)



 10
   The parties’ briefing also identifies, as purported disputed terms, “packet-based,” “data
 network,” and “data-network.” (See Dkt. No. 114, at 20; see also Dkt. No. 129, at 11.) The
 parties have not identified any separate disputes as to the terms “packet-based” or “data
 network,” and the purported term “data-network” does not appear in any identified claim.

                                                 - 50 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 51 of 66 PageID #: 5178




        Plaintiff replies that “[e]ach disclosure of a ‘certificate’ in the specification is permissive

 in nature.” (Dkt. No. 131, at 9 (citing ’284 Patent at 8:9–11 & 9:34–38).)

        At the September 29, 2020 hearing, the parties submitted this disputed term for

 construction based on the briefing, without oral argument.

        (2) Analysis

        Claim 8 of the ’312 Patent, for example, recites (emphasis added):

        8. A system for providing wireless access to a packet based data network
        comprising:
               a gateway to a packet-based data network comprising:
                   a transceiver adapted to establish a radio frequency link with
                        a mobile device;
                   a connector to a packet based data network; and
                   a connection regulator adapted to facilitate data flow
                        between the mobile device and the packet-based data
                        network;
               wherein said gateway is associated, with a unique identity bound, to a
        cryptographic key; and
               a coordination center adapted to communicate with said gateway via the
        packet based data network.

        Samsung construed “unique identity bound to a cryptographic key” 11 to mean “unique

 identity and a cryptographic key associated with one another in a certificate.” Samsung at 62–66.

 Among other evidence, Samsung reviewed the following disclosure:

        Each phone, base station and the cellular center 3 may have their own digital
        certificate, which binds a cryptographic public key, with an identifier.

        The certificate may also contain information such as their phone number or identity.
        The extra information can also be included in other digitally signed digital
        documents.

        In this way the packets of voice originating from the phone, can be encrypted by
        the destination public key to the other phone, ensuring privacy. They can also (or

 11
   In the present case as in Samsung, the term that appears in Claim 8 includes a comma (“unique
 identity bound to a cryptographic key”), but in their claim construction submissions the parties
 present this term with no comma. (See Dkt. No. 114, at 25; see also Dkt. No. 129, at 27; Dkt. No.
 139-1, at 9.)

                                                - 51 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 52 of 66 PageID #: 5179




        alternatively) [be] signed by the originator’s private key, to ensure authentication
        (and possibly non-repudiation).

 ’284 Patent at 8:9–20 (emphasis added); ’312 Patent at 8:15–25.

        Samsung found that “[t]his disclosure suggests that ‘binding’ means something more than

 Plaintiff’s suggestion of merely associating.” Samsung at 65. Plaintiff argues that the word “may”

 in this disclosure is permissive (Dkt. No. 114, at 25), but what is permissive is that “each phone,

 base station and the cellular center 3 may have their own digital certificate.” ’284 Patent at 8:9–

 10; ’312 Patent at 8:15–16. This use of “may” does not conflict with using this disclosure of

 “binds” (in the context of a cryptographic key, an identifier, and a digital certificate) to inform the

 meaning of the disputed term “unique identity bound to a cryptographic key.” 12

        Plaintiff also cites disclosure that “[t]he cellular center 3 can issue a certificate (an

 operating license) or another digital document, to the effect that ‘this phone/base station is part of

 my network and is in working order’ to all the devices connected thereto.” ’284 Patent at 9:34–38

 (emphasis added). This disclosure regarding a “certificate” in the context of being able to operate

 and being in working order does not undermine the above-reproduced disclosure regarding a

 digital certificate in the context of a cryptographic key and an identifier.

        The Court therefore hereby construes “unique identity bound to a cryptographic key”

 to mean “unique identity and a cryptographic key associated with one another in a

 certificate.”




 12
   Of further note with regard to Plaintiff’s proposal of “associated,” above-reproduced Claim 8
 of the ’312 Patent uses the word “associated” as well as the word “bound.”

                                                 - 52 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 53 of 66 PageID #: 5180




 I. “a gateway to a packet-based data network”

  Plaintiff’s Proposed Construction                Defendants’ Proposed Construction

  No construction necessary; alternatively, The full preamble is limiting
     “a network device that facilitates
  communication between a network and a
  packet-based data network”

 (Dkt. No. 110, Ex. A, at 45; Dkt. No. 114, at 26; Dkt. No. 139-1, at 3–4; see Dkt. No. 129, at 15.)

 The parties submit that this disputed term appears in Claim 1 of the ’312 Patent. (Dkt. No. 110,

 Ex. A, at 45; Dkt. No. 139-1, at 3–4.)

         Shortly before the start of the September 29, 2020 hearing, the Court provided the parties

 with the following preliminary construction: “Preamble is limiting.”

         (1) The Parties’ Positions

         Plaintiff incorporates its arguments as to “packet-based data network,” discussed above.

 (Dkt. No. 114, at 26.) Specifically, Plaintiff argues that “the ‘a packet-based data network’

 component of the preamble should not be limiting, as it is recited within the claim limitations

 without the definite article ‘the.’” (Id.)

         Defendants respond that the preamble “is necessary to give meaning to the claim,” and

 “[b]ecause the meaning of ‘said gateway’ only can be answered with reference to the preamble’s

 recitation of ‘a gateway to a packet-based data network,’ that preamble phrase (‘gateway to a

 packet-based data network’) limits the claim.” (Dkt. No. 129, at 15.) Further, Defendants argue

 that “Barkan’s alternative construction also should be dismissed because it will needlessly confuse

 the jury and imports Barkan’s incorrect construction of ‘packet-based data network.’” (Id., at 16

 (footnote omitted).)




                                               - 53 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 54 of 66 PageID #: 5181




        Plaintiff replies that “[t]he ‘gateway’ in the preamble is limiting because it provides

 antecedent basis for later recitations of ‘gateway’ in the claim,” but “[t]he remainder of the

 preamble, however, is not required to understand the claims.” (Dkt. No. 131, at 9.)

        At the September 29, 2020 hearing, the parties submitted this disputed term for

 construction based on the briefing, without oral argument.

        (2) Analysis

        Claim 1 of the ’312 Patent recites (emphasis added):

        1. A gateway to a packet-based data network comprising:
                a transceiver adapted to establish a radio frequency link with a mobile
        device;
                a connector to a packet based data network; and
                a connection regulator adapted to facilitate data flow between the mobile
        device and the packet-based data network;
                wherein said gateway is adapted to determine a physical location of said
        gateway.

        In Samsung, the parties did not present “gateway to a packet-based data network” as a

 disputed term, so the Court in Samsung did not construe this term. Samsung construed “gateway”

 to mean “a network device that facilitates communication between two or more networks.”

 Samsung at 13. In the present case, the parties have agreed upon the Samsung construction of

 “gateway.” (Dkt. No. 110, at 1.)

        As found above regarding the “packet-based data network” terms, the preamble of Claim 1

 of the ’312 Patent is limiting.

        Plaintiff cites Cochlear Bone Anchored Solutions AB v. Oticon Med. AB, 958 F.3d 1348

 (Fed. Cir. 2020). (Dkt. No. 114, at 26; Dkt. No. 131, at 9.) In Cochlear Bone, the preamble recited:

 “A bone-conducting bone-anchored hearing aid apparatus for sound transmission from one side of

 a patient’s head to the patient’s cochlea on another side of the patient’s head for rehabilitation of

 unilateral hearing loss.” Id. at 1351. The Federal Circuit found that the phrase “for rehabilitation

                                                - 54 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 55 of 66 PageID #: 5182




 of unilateral hearing loss” was not limiting because it “identifie[d] no structure for the apparatus

 claimed” and was “merely a statement of intended use of the claimed hearing aid.” Id. at 1355.

        Here, unlike in Cochlear Bone, the preamble phrase at issue (“to a packet-based data

 network”) describes the “gateway” and is not merely a statement of intended use. See Proveris,

 739 F.3d at 1373 (“The phrase ‘the image data’ clearly derives antecedent basis from the ‘image

 data’ that is defined in greater detail in the preamble as being ‘representative of at least one

 sequential set of images of a spray plume.’”) (emphasis added). Cochlear Bone is therefore

 distinguishable and is unpersuasive.

        The Court accordingly hereby finds that “gateway to a packet-based data network” is

 limiting.

 J. “conduct encrypted communications”

  Plaintiff’s Proposed Construction                 Defendants’ Proposed Construction

  No construction necessary; alternatively,         “encrypt communications [with said center]
     “use encryption in communications”             using the encryption key”

 (Dkt. No. 110, Ex. A, at 45; Dkt. No. 114, at 26; Dkt. No. 129, at 16; Dkt. No. 139-1, at 4.) The

 parties submit that this disputed term appears in Claim 15 of the ’284 Patent. (Dkt. No. 110, Ex. A,

 at 45; Dkt. No. 139-1, at 4.)

        Shortly before the start of the September 29, 2020 hearing, the Court provided the parties

 with the following preliminary construction: “Plain and ordinary meaning”; “Note: reject

 limitation of ‘using the encryption key.’”

        (1) The Parties’ Positions

        Plaintiff argues: “The jury will understand what encrypted communications are. No

 construction is necessary.” (Dkt. No. 114, at 26.) Further, Plaintiff argues that “[n]othing in the

 claim language requires that the communications be encrypted ‘using the encryption key’

                                                - 55 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 56 of 66 PageID #: 5183




 described in the first, separate limitation of Claim 15,” and “[t]he specification does not require or

 specify that encrypted communications must be conducted using ‘the encryption key’ of the

 claimed gateway.” (Id., at 27.) Plaintiff submits that “[t]o the extent the specification speaks of

 using an encryption key to perform encryption, it is merely an embodiment described in permissive

 language.” (Id.) Alternatively, Plaintiff argues that its alternative proposal “is consistent with the

 specification, which describes the use of encryption in communications without requiring the

 encryption be achieved using an encryption key.” (Id., at 28.)

        Defendants respond that “[a]s demonstrated by the claim language itself and the

 specification, the encryption key is a critical part of this claimed function.” (Dkt. No. 129, at 16.)

 Defendants also submit that “[u]nder Barkan’s construction, this term includes any communication

 of encrypted contents, even if the actual communications are not encrypted at all (like e-mailing a

 password-protected file where the e-mail itself is not encrypted).” (Id., at 17.) Defendants argue

 that their proposal “properly links the claimed ‘encryption key’ and ‘encrypted communications,’”

 and “this is the only means of encrypting communications disclosed by the patent.” (Id.)

        Plaintiff replies that Defendants’ proposal of “using the encryption key” is not supported

 by any claim language, and “[n]one of the passages cited by Defendants reference the claimed

 controller conducting encrypted communications using the encryption key of the claimed

 gateway.” (Dkt. No. 131, at 9–10.)

        At the September 29, 2020 hearing, Defendants urged that conducting encryption requires

 an encryption key and that Claim 15 recites this key. Plaintiff responded that the claim does not

 recite any connection between the first limitation and the second limitation, that the presence of a

 semicolon weighs against finding any such connection, and that examples disclosed in the




                                                 - 56 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 57 of 66 PageID #: 5184




 specification use encryption for purposes other than the controllers communicating with a

 coordination center.

        (2) Analysis

        The parties in Samsung did not dispute the meaning of “conduct encrypted

 communications,” so Samsung did not construe this term.

        Plaintiff’s alternative proposal of “use encryption in communications” does not

 significantly clarify the meaning of “conduct encrypted communications” and might be interpreted

 as overbroad. As Defendants point out, to “use encryption” might not necessarily refer to the

 communications themselves being encrypted. (Dkt. No. 129, at 17.) On its face, the word

 “encrypted” modifies “communications,” so the disputed term is sufficiently clear that the

 communications themselves must be encrypted.

        As to Defendants’ proposal of “using the encryption key,” Claim 15 of the ’284 Patent

 depends from Claim 14, which in turn depends from Claim 2. Claims 2, 14, and 15 of the ’284

 Patent recite (emphasis added):

        2. A communication system comprising:
                 a coordination center connected to a packet based data network through a
        first [i]nterface, two or more gateways functionally associated with a packet based
        data network, wherein each gateway comprises:
                 a transceiver adapted to establish a radio-frequency link with a mobile
        device;
                 a second interface adapted to facilitate data flow between the mobile device
        and the data network; and
                 a controller adapted to regulate data flow between the mobile device and
        the data network based, at least partially, on information received over the data
        network from said coordination center.

        ***

        14. The system according to claim 2, wherein said gateways further comprise a
        unique identity achieved by a unique number or digital document.




                                               - 57 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 58 of 66 PageID #: 5185




        15. The system according to claim 14, wherein said unique number or digital
        document contains an encryption key; and
               said controllers are further adapted to conduct encrypted communications
        with said center.

        Defendants argue that if the “encryption key” is not used for the “encrypted

 communications,” then the recited encryption key would be superfluous. Defendants cite authority

 that “[a] claim construction that gives meaning to all the terms of the claim is preferred over one

 that does not do so.” Merck & Co. v. Teva Pharm. USA, 395 F.3d 1364, 1372 (Fed. Cir. 2005).

        But whereas Claim 15 recites that the “controllers” conduct encrypted communications,

 the encryption key is recited as part of the “gateway” (the encryption key is contained in a unique

 number or digital document, which Claim 14 recites is part of the gateway), and the controllers are

 likewise recited as being merely part of the gateway. See ’284 Patent, Cls. 2, 14 & 15. In other

 words, the “encryption key” is recited as being part of something that is broader than just the

 “controllers” (and it is the controllers, specifically, that are recited as conducting encrypted

 communications).

        Claim 15 thereby allows for the gateway’s encryption key to be used with other claimed

 components, outside of “said controllers [being] further adapted to conduct encrypted

 communications with said center.” In particular, the claimed gateway in above-reproduced Claim

 2 includes “a radio-frequency link with a mobile device” as well as “data flow between the mobile

 device and the data network.” The specification discloses that such communications can be

 encrypted. See ’284 Patent at 8:15–17 (“the packets of voice originating from the phone, can be

 encrypted by the destination public key to the other phone, ensuring privacy”); see also id. at 8:21–

 22.

        Thus, although Claim 15 recites “an encryption key” and “encrypted communications,” the

 claim does not refer to these particular “encrypted communications” necessarily using this

                                                - 58 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 59 of 66 PageID #: 5186




 particular “encryption key.” This also comports with Claim 21, which recites “The method

 according to claim 3, further comprising encrypting communications between said transceiver and

 said coordination center” but does not recite any encryption key.

        Defendants cite disclosure in the specification, namely column 8, lines 15 to 58, of the ’284

 Patent, and this portion of the specification discloses:

        Data Security

        Each phone, base station and the cellular center 3 may have their own digital
        certificate, which binds a cryptographic public key, with an identifier.

        The certificate may also contain information such as their phone number or identity.
        The extra information can also be included in other digitally signed digital
        documents.

        In this way the packets of voice originating from the phone, can be encrypted by
        the destination public key to the other phone, ensuring privacy. They can also (or
        alternatively) signed [sic] by the originator’s private key, to ensure authentication
        (and possibly non-repudiation).

        A phone user may require that all incoming or outgoing calls be authenticated
        and/or encrypted.

        The control channel includes the information exchanged between base stations,
        phones and/or centers.

        The control channel can be encrypted at the base stations, the centers and/or the
        phones.

        The phone can send back to the base station the necessary changes (such as a cell
        change). The communication between the phone and its base station can also be
        encrypted.

        It is possible to preserve the anonymity of the caller and the addressee, using the
        following method:

        A. A caller sends a request to connect to a specific addressee, using a message
        encrypted with the public key of a center 3. The message also includes the
        identification of the caller. Nobody can read this message, since it is encrypted.

        B. the center decrypts the message, identifies the caller and the addressee.



                                                 - 59 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 60 of 66 PageID #: 5187




        C. the center composes a message for the addressee and encrypts it with the public
        key of the addressee. The message is then sent to base stations that may be in
        contact with that addressee.

        The actual policy in use may vary from network to network. A search path may be
        followed, according to information from past activity for example.

        D. the base station transmits the message “as is” or in a modified form. In any case,
        the encrypted section is preserved—the base station and other phones in the area
        will not know who is the caller and who is the addressee.

        E. only the designated addressee will be capable to decrypt the message, and will
        be thus notified of the attempted connection. Other phones, that do not possess the
        required private key, will not be able to decrypt the message, and will thus know
        that the message was not addressed to them.

        F. if the addressee decides to answer the call, he sends a response message,
        encrypted with a known public key—for example that of the center, or may ask the
        base station to reply to that call.

        G. the center sends a message to the caller, with information to allow him to
        implement the connection with the addressee.

 ’284 Patent at 8:8–60 (emphasis added).

        Defendants fail to show how this disclosure requires a gateway 13 to have a unique number

 or digital document that contains an encryption key that is used for controllers to conduct encrypted

 communications with a coordination center. To whatever extent this disclosure supports such a

 reading, this is a specific feature of particular disclosed embodiments that should not be imported

 into the claim. Phillips, 415 F.3d at 1323.

        The Court therefore hereby expressly rejects Defendants’ proposed construction. No

 further construction is necessary. See O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521

 F.3d 1351, 1362 (Fed. Cir. 2008) (“[D]istrict courts are not (and should not be) required to construe



 13
   Samsung construed “gateway” to mean “a network device that facilitates communication
 between two or more networks.” Samsung at 13. In the present case, the parties have agreed
 upon the Samsung construction of “gateway.” (Dkt. No. 110, at 1.)

                                                - 60 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 61 of 66 PageID #: 5188




 every limitation present in a patent’s asserted claims.”); see also Finjan, Inc. v. Secure Computing

 Corp., 626 F.3d 1197, 1207 (Fed. Cir. 2010) (“Unlike O2 Micro, where the court failed to resolve

 the parties’ quarrel, the district court rejected Defendants’ construction.”); ActiveVideo Networks,

 Inc. v. Verizon Commcn’s, Inc., 694 F.3d 1312, 1326 (Fed. Cir. 2012); Summit 6, LLC v. Samsung

 Elecs. Co., Ltd., 802 F.3d 1283, 1291 (Fed. Cir. 2015).

        The Court accordingly hereby construes “conduct encrypted communications” to have

 its plain meaning.

 K. “adapted to”

  Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

  No construction necessary; plain and ordinary “configured to as opposed to mere capability
  meaning applies.                              to”

 (Dkt. No. 110, Ex. A, at 47; Dkt. No. 114, at 28; Dkt. No. 129, at 29; Dkt. No. 139-1, at 10.) The

 parties submit that this disputed term appears in Claims 4, 11, and 15 of the ’284 Patent, all asserted

 claims of the ’312 Patent, and all asserted claims of the ’638 Patent. (Dkt. No. 110, Ex. A, at 47;

 Dkt. No. 139-1, at 10.)

        Shortly before the start of the September 29, 2020 hearing, the Court provided the parties

 with the following preliminary construction: “configured to.”

        (1) The Parties’ Positions

        Plaintiff cites this Court’s statement, as to an unrelated patent, that “‘adapted to’ is not

 ambiguous.” (Dkt. No. 114, at 29 (citing Profectus Tech. LLC v. Huawei Techs. Co., Ltd.,

 No. 6:11-CV-474, 2014 WL 1575719, at *8 (E.D. Tex. Apr. 17, 2014).) Plaintiff argues that “the

 Patents do not mention the notion of ‘configuration’ a single time,” and “if construed, the

 construction should at least encompass the ordinary meaning of the term: that the inventions are

 ‘capable of’ performing the operations identified.” (Dkt. No. 114, at 29.) Plaintiff urges that “[t]he

                                                 - 61 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 62 of 66 PageID #: 5189




 Patents repeatedly equate the concept of what the devices are ‘adapted to’ do with their capability.”

 (Id., at 30.)

         Defendants respond that “Barkan plainly intends to argue contrary to the Court’s previous

 Order that a device can be ‘configured to’ perform a specified function merely by being capable

 of performing a specified functionality.” (Dkt. No. 129, at 29.) Defendants “request the same

 construction of ‘adapted to’ as in the Samsung case, but with language that makes explicit the

 Court’s previous finding that mere capability is insufficient.” (Id.)

         Plaintiff replies that “the construction should, at minimum, not exclude the notion of

 ‘capability’ that ‘adapted to’ includes.” (Dkt. No. 131, at 10.) Plaintiff argues:

         A significant number of asserted claims—which use the phrase “adapted to”—are
         apparatus claims relating to the physical add-on base station or gateway. They
         identify the operations that the device was designed to or can perform, not functions
         the device is necessarily presently performing. See, e.g., Ex. C, ‘638 Claim 1.
         Defendants cite nothing in the claims requiring that the device be presently
         performing particular operations. Accordingly, any construction of “adapted to”
         cannot exclude the notion of design or capability, and Defendants’ proposed
         construction should be rejected.

 (Id., at 10.)

         At the September 29, 2020 hearing, Defendants reiterated that its proposal merely makes

 the Samsung analysis explicit in the construction, which Defendants argued will assist the finder

 of fact. Plaintiff submitted this disputed term on the briefing, without oral argument.

         (2) Analysis

         Claim 1 of the ’284 Patent, for example, recites (emphasis added):

         1. A gateway to a packet-based data network comprising:
                 a transceiver adapted to establish a radio-frequency link with a mobile
         device;
                 a first interface adapted to facilitate data flow between the mobile device
         and the packet-based data network; and
                 a controller adapted to regulate data flow between the mobile device and
         the data network based, at least partially, on information received over the data

                                                - 62 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 63 of 66 PageID #: 5190




          network from a coordination center, which center is connected to the data network
          through a second interface.

          Samsung construed “adapted to” to mean “configured to.” Samsung at 70–73. Samsung

 rejected Plaintiff’s argument in Samsung that construing “adapted to” as “configured to” would

 improperly “exclude devices ‘capable of’ performing recited functions.” Samsung at 71; see id. at

 72–73.

          In the present case as in Samsung, Plaintiff cites Aspex Eyewear, in which the Federal

 Circuit stated that “[i]n common parlance, the phrase ‘adapted to’ is frequently used to mean ‘made

 to,’ ‘designed to,’ or ‘configured to,’ but it can also be used in a broader sense to mean ‘capable

 of’ or ‘suitable for.’” Aspex Eyewear, Inc. v. Marchon Eyewear, Inc., 672 F.3d 1335, 1349 (Fed.

 Cir. 2012). As the Court noted in Samsung, “Plaintiff has cited no decision, however, in which

 the Federal Circuit has construed ‘adapted to’ as encompassing mere capability, that is, the mere

 possibility of being appropriately configured.” Samsung at 72. Samsung similarly rejected

 Plaintiff’s reliance on the Profectus case (which Plaintiff cites again here) because “[i]n Profectus,

 the parties did not dispute whether ‘adapted to’ encompassed mere capability rather than actual

 configuration.” Id. at 73 (discussing Profectus Tech., LLC v. Huawei Techs. Co., Ltd., No. 6:11-

 CV-474, 2014 WL 1575719, at *8 (E.D. Tex. Apr. 17, 2014)).

          The Federal Circuit’s subsequent decision in Nevro, cited by Plaintiff (Dkt. No. 114, at 29),

 does not compel otherwise. Nevro Corp. v. Boston Scientific Corp., 955 F.3d 35 (Fed. Cir. 2020).

 In Nevro, the limitation at issue recited “a signal generator configured to generate a therapy signal

 having a frequency of 10 kHz, an amplitude up to 6 mA, and pluses [sic, pulses] having a pulse

 width between 30 microseconds and 35 microseconds.” Id. at 40. “[T]he district court determined

 that ‘configured to’ is susceptible to differing constructions, [and] it held the term render[ed]

 [claims] indefinite.” Id. at 41. The Federal Circuit vacated the indefiniteness finding and also

                                                 - 63 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 64 of 66 PageID #: 5191




 rejected a proposal to interpret “configured to” as meaning “designed to,” instead construing

 “configured to” as meaning “programmed to.” Id. at 41–42.

        First, Nevro construed the term “configured to,” not “adapted to.” Second, Nevro did not

 suggest that mere capability would be sufficient. Based on at least these distinctions, Nevro is

 inapplicable to the dispute regarding “adapted to” in the above-captioned case. Plaintiff’s reliance

 on the statement in Nevro that “our construction of different claims in different patents is

 insufficient to overcome the plain language of the claims and the specification here” is also

 unavailing because Plaintiff fails to show that the patents-in-suit use “adapted to” to encompass

 mere capability. Id. at 42.

        The Audionics case cited by Plaintiff in its reply brief (Dkt. No. 131, at 10) is also

 distinguishable because the analysis in Audionics relied on specific claim language, particular

 specification disclosures, and the court’s construction of another disputed term. See Audionics

 Sys., Inc. v. AAMP of Fl., Inc., No. 2:12-CV-10763-MMM-JEM, 2015 WL 11182054, at *10 (C.D.

 Cal. July 10, 2015) (Morrow, J.) (“Because the . . . patent makes no mention of firmware, and

 because the court has concluded that under the language of the claim, the device need not actually

 be programmed, but merely be capable of being programmed, the court declines to construe

 ‘adapted to’ in a manner that requires the claimed device to be configured by being programmed

 with firmware.”); see also id., at *8–*11.

        Plaintiff cites various portions of the specification, arguing that disclosures that use the

 word “capable” align with usage of the term “adapted to” in the claims. Compare ’284 Patent

 at 8:50–52 (“[O]nly the designated addressees will be capable to decrypt the message . . . .”) with

 id., Cl. 8 (“said controller is further adapted to conduct encrypted communications”); compare id.

 at 11:31–35 (“A plurality of users may be served using wideband channels having the capability



                                                - 64 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 65 of 66 PageID #: 5192




 to serve several users at once.”) & 11:33–35 (“channel 51 may be a wireless channel capable of

 communicating with several users using TDMA or FDMA or CDMA”) with ’312 Patent, Cl. 37

 (“The system of claim 26 wherein each respective gateway is adapted to route data . . . using a

 multiple access technology.”); compare ’284 Patent at 11:35–36 (“Channel 52 may be an Internet

 connection capable of connecting to several destinations simultaneously.”) with ’312 Patent, Cl.

 37 (“The system of claim 26 wherein each respective gateway is adapted to route data to the remote

 gateway from a plurality of mobile devices using a multiple access technology.”).

        To whatever extent these cited disclosures might provide context for understanding the

 cited portions of the claims, the words of the disclosures cited by Plaintiff do not align sufficiently

 closely with the cited claim language to justify broadening the analysis and construction of

 “adapted to” as set forth in Samsung. See Samsung at 71–73. Further, even if the language aligned

 more precisely, the patentee chose to set forth the claims at issue by using the word “adapted to,”

 not merely “capable of.” See Renishaw, 158 F.3d at 1248 (“The claim construction inquiry . . .

 begins and ends in all cases with the actual words of the claim.”); see also Apple Inc. v. Motorola,

 Inc., 757 F.3d 1286, 1298 (Fed. Cir. 2014) (“[I]n all aspects of claim construction, ‘the name of

 the game is the claim.’”) (quoting In re Hiniker Co., 150 F.3d 1362, 1369 (Fed. Cir. 1998)),

 abrogated on other grounds by Williamson v. Citrix Online, LLC, 792 F.3d 1339 (Fed. Cir. 2015).

        Finally, Plaintiff argues that “[a] significant number of asserted claims—which use the

 phrase ‘adapted to’—are apparatus claims relating to the physical add-on base station or gateway,”

 and “[t]hey identify the operations that the device was designed to or can perform, not functions

 the device is necessarily presently performing.” (Dkt. No. 131, at 10.) Defendants’ proposal of

 requiring configuration, however, does not require present performance.




                                                 - 65 -
Case 2:19-cv-00336-JRG Document 144 Filed 10/26/20 Page 66 of 66 PageID #: 5193




        As to Defendants’ proposal of “configured to as opposed to mere capability to,”

 incorporating this negative limitation into a construction would potentially give rise to unnecessary

 confusion.

        The Court therefore hereby construes “adapted to” to mean “configured to,” and in

  adopting this construction the Court hereby expressly relies on its understanding, as set forth
 .
  above, that “adapted to” does not encompass mere capability.

                                        V. CONCLUSION

        The Court adopts the constructions set forth in this opinion for the disputed terms of the

 patents-in-suit. The parties are ordered that they may not refer, directly or indirectly, to each

 other’s claim construction positions in the presence of the jury. Likewise, the parties are ordered

 to refrain from mentioning any portion of this opinion, other than the actual definitions adopted by

 the Court, in the presence of the jury. Any reference to claim construction proceedings is limited

 to informing the jury of the definitions adopted by the Court.
         SIGNED this 3rd day of January, 2012.
        SIGNED this 25th day of October, 2020.




                                                         ____________________________________
                                                         ROY S. PAYNE
                                                         UNITED STATES MAGISTRATE JUDGE




                                                - 66 -
